Exhibit 10.1

MIDCAP BUSINESS CREDIT LLC

LOAN AND SECURITY AGREEMENT (ALL ASSETS)

THIS LOAN AND SECURITY AGREEMENT (ALL ASSETS) (as amended, modified, restated or
supplemented, this "Agreement"), is entered into as of September 16, 2019, by
and among MidCap Business Credit LLC, a Texas limited liability company, the
secured party hereunder ("Lender"), Trans-Lux Corporation, a Delaware
corporation ("Trans-Lux"), and Fairplay Corporation, an Iowa corporation
("Fairplay"; and together with Trans-Lux and any Person  that at any time after
the date hereof becomes an additional borrower to this Agreement, jointly,
severally and collectively, "Borrowers" and each a "Borrower"), and Trans-Lux
Canada Ltd., a Canadian corporation, Trans-Lux Energy Corporation, a Connecticut
corporation,  Trans-Lux Display Corporation, a Delaware corporation, Trans-Lux
Investment Corporation, a Delaware corporation, and together with any Person
(other than an individual) that at any time after the date hereof becomes a
guarantor to this Agreement, jointly, severally and collectively, "Guarantors"
and each a "Guarantor"; and together with Borrowers, jointly, severally and
collectively, "Loan Parties" and each a "Loan Party").

A.        Borrowers shall, from time to time, request Loans from Lender, and the
parties wish to provide for the terms and conditions upon which such Loans or
other financial accommodations shall be made by Lender; and

B.        In consideration of all Loans (including any Loan by renewal or
extension) hereafter made to Borrowers by Lender, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by Borrowers, the parties agree as follows:


1.                  DEFINITIONS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE MEANINGS GIVEN THEM IN THIS
SECTION 1:

            "Adjusted EBITDA" shall mean, for any period, the sum of (a) EBITDA
plus, if reasonably acceptable to the Lender, (b) any non-recurring or one-time
items of expense deducted in the computation of Net Income for such period.

"Affiliate" of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director or officer (i) of such Person,
(ii) of any Subsidiary of such Person or (iii) of any Person described in clause
(a) above.  For purposes of this definition, control of a Person shall mean the
power, directly or indirectly, (x) to vote five percent (5%) or more of the
securities having ordinary voting power for the election of directors of such
Person, or (y) to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

"Availability" shall mean an amount equal to (a) the lesser of (i) the Credit
Limit, and (ii) the Borrowing Base, less (b) the aggregate principal amount of
all Obligations then outstanding.




--------------------------------------------------------------------------------



"Bankruptcy Code" shall mean the United States Bankruptcy Code, 11 USC §101 et
seq., as in effect from time to time, and any successor statute thereto.

"Borrowing Base" shall mean, as of any date of determination, with respect to
any Borrower, the sum of the following:


(A)                UP TO EIGHTY-FIVE PERCENT (85%) OF THE UNPAID FACE AMOUNT OF
ELIGIBLE ACCOUNTS OF SUCH BORROWER; PLUS


(B)               THE LEAST OF (I) SEVEN HUNDRED FIFTY THOUSAND ($750,000.00)
DOLLARS, (II) FIFTY (50%) PERCENT TIMES THE VALUE OF ELIGIBLE INVENTORY OF SUCH
BORROWER, AND (III) ONE HUNDRED (100%) PERCENT OF SUBSECTION (A) ABOVE; PLUS


(C)                A ONE-TIME ADVANCE IN AN AMOUNT EQUAL TO THE LESSER OF (I)
FIVE HUNDRED THOUSAND ($500,000.00) DOLLARS, OR (II) EIGHTY (80%) PERCENT OF THE
NET ORDERLY LIQUIDATION VALUE OF ELIGIBLE EQUIPMENT LOCATED AT 6110 AVIATOR
DRIVE, HAZELWOOD, MISSOURI (THE "EQUIPMENT LOAN"); THE EQUIPMENT LOAN WILL BE
REPAID IN SIXTY (60) INSTALLMENTS AS FOLLOWS: (I) EIGHT THOUSAND THREE HUNDRED
THIRTY-THREE AND 33/100 ($8,333.33) DOLLARS ON SEPTEMBER 16, 2020, AND (II) THE
SAME AMOUNT ON THE SAME DAY OF EACH MONTH THEREAFTER UNTIL THE ENTIRE EQUIPMENT
LOAN HAS BEEN PAID IN FULL.  ANY PORTION OF THE EQUIPMENT LOAN REPAID CANNOT BE
RE-BORROWED; MINUS


(D)               THE BORROWING BASE RESERVE.

"Borrowing Base Certificate" shall mean a form of borrowing base certificate, in
form and substance acceptable to Lender.

"Borrowing Base Reserve" shall mean, as of any date of determination, such
amounts (expressed as either a specified amount or as a percentage of a
specified category or item) as Lender may from time to time establish and adjust
in reducing the amount available for borrowing (a) to reflect events,
conditions, contingencies or risks which, as reasonably determined by Lender, do
or may affect (i) the Collateral or its value, (ii) the assets, business or
prospects of any Borrower, or (iii) the Liens and other rights of Lender in the
Collateral (including the enforceability, perfection and priority thereof), or
(b) to reflect Lender’s judgment that any collateral report or financial
information furnished by or on behalf of any Borrower to Lender is or may have
been incomplete, inaccurate or misleading in any material respect, or (c) in
respect of any state of facts that Lender determines constitutes an Event of
Default.

"Business Day" shall mean any day other than a Saturday, a Sunday or any day
that banks in Connecticut are required or permitted to close.

"Capital Expenditures" means with respect to any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including
expenditures for capitalized lease obligations) by Borrowers during such period
that are required by GAAP to be included in or reflected by the property, plant
and equipment or similar fixed asset accounts (or intangible accounts subject to
amortization) on the balance sheet of Borrowers.

-2-

--------------------------------------------------------------------------------



"Carlisle Debt" shall mean any and all Indebtedness of Borrowers owing Carlisle
Investments Inc., estimated by Borrower to now total approximately
$1,000,000.00,including without limitation those obligations under a Promissory
Note dated April 27, 2016 in the original principal amount of $500,000.00.

"Credit Limit" shall mean an amount equal to Four Million ($4,000,000.00)
Dollars.

"Default Rate" shall have the meaning set forth in Section 2(f).

"EBITDA" shall mean for any period, consolidated Net Income of the Borrowers
determined after excluding all amounts expensed during such period with respect
to (a) any provision or distribution for income taxes, (b) interest expense, (c)
amortized debt discount and (d) depreciation and amortization; provided,
however, that, for the purposes of determining EBITDA there shall not be
included in Net Income (i) any proceeds of any life insurance policy, or (ii)
any gain or loss which is classified as "extraordinary" in accordance with GAAP.

"Eligible Account" shall mean an account owing to any Borrower which met the
following specifications at the time it came into existence and continues to
meet the same until it is collected in full:


(A)                THE ACCOUNT IS NOT MORE THAN ONE HUNDRED TWENTY (120) DAYS
FROM THE DATE OF THE INVOICE THEREOF.


(B)               THE ACCOUNT AROSE FROM THE PERFORMANCE OF SERVICES OR AN
OUTRIGHT SALE OF GOODS BY SUCH BORROWER, SUCH GOODS HAVE BEEN SHIPPED TO THE
ACCOUNT DEBTOR, AND SUCH BORROWER HAS POSSESSION OF, OR HAVE DELIVERED TO
LENDER, SHIPPING AND DELIVERY RECEIPTS EVIDENCING SUCH SHIPMENT.


(C)                THE ACCOUNT IS NOT SUBJECT TO ANY PRIOR ASSIGNMENT, CLAIM OR
LIEN, AND SUCH BORROWER WILL NOT MAKE ANY FURTHER ASSIGNMENT THEREOF OR CREATE
ANY FURTHER LIENS THEREIN, EXCEPT AS SET FORTH ON SCHEDULE "B" ANNEXED HERETO,
NOR PERMIT SUCH BORROWER’S RIGHTS THEREIN TO BE REACHED BY ATTACHMENT, LEVY,
GARNISHMENT OR OTHER JUDICIAL PROCESS.


(D)               THE ACCOUNT IS NOT SUBJECT TO SET-OFF, CREDIT, ALLOWANCE OR
ADJUSTMENT BY THE ACCOUNT DEBTOR, EXCEPT DISCOUNT ALLOWED FOR PROMPT PAYMENT AND
THE ACCOUNT DEBTOR HAS NOT COMPLAINED AS TO HIS LIABILITY THEREON AND HAS NOT
RETURNED ANY OF THE GOODS FROM THE SALE OF WHICH THE ACCOUNT AROSE.


(E)                THE ACCOUNT AROSE IN THE ORDINARY COURSE OF SUCH BORROWER’S
BUSINESSES AND DID NOT ARISE FROM THE PERFORMANCE OF SERVICES OR A SALE OF GOODS
TO SUPPLIERS OR EMPLOYEES OF SUCH BORROWER.


(F)                NO NOTICE OF BANKRUPTCY OR INSOLVENCY OF THE ACCOUNT DEBTOR
HAS BEEN RECEIVED BY OR IS KNOWN TO ANY BORROWER.


(G)               THE ACCOUNT IS NOT OWED BY AN ACCOUNT DEBTOR WHOSE PRINCIPAL
PLACE OF BUSINESS IS OUTSIDE THE UNITED STATES OF AMERICA, UNLESS (I) BACKED BY
A BANK LETTER OF CREDIT NAMING LENDER AS BENEFICIARY OR ASSIGNED TO LENDER, IN
LENDER’S POSSESSION OR CONTROL, AND WITH RESPECT TO WHICH A CONTROL AGREEMENT
CONCERNING THE LETTER-OF-CREDIT RIGHTS IS IN EFFECT, AND ACCEPTABLE TO LENDER IN
ALL RESPECTS, IN ITS SOLE DISCRETION, OR (II) COVERED BY A FOREIGN RECEIVABLES
INSURANCE POLICY ACCEPTABLE TO LENDER IN ITS SOLE DISCRETION WHICH NAMES LENDER
AS BENEFICIARY OR CO-INSURED.

-3-

--------------------------------------------------------------------------------




(H)               THE ACCOUNT IS NOT OWED BY ANY ENTITY WHICH IS A PARENT,
BROTHER/SISTER, SUBSIDIARY OR AFFILIATE OF SUCH BORROWER.


(I)                 THE ACCOUNT DEBTOR IS NOT LOCATED IN THE STATE OF NEW
JERSEY, IN THE STATE OF MINNESOTA OR IN THE STATE OF WEST VIRGINIA (OR ANY OTHER
STATE THAT REQUIRES AN ENTITY TO FILE A BUSINESS ACTIVITY REPORT OR SIMILAR
DOCUMENT IN ORDER TO BRING SUIT OR OTHERWISE ENFORCE ITS REMEDIES AGAINST AN
ACCOUNT DEBTOR IN THE COURTS OR THROUGH ANY JUDICIAL PROCESS OF SUCH STATE),
UNLESS (I) SUCH BORROWER HAS FILED AND SHALL FILE ALL LEGALLY REQUIRED NOTICE OF
BUSINESS ACTIVITIES REPORTS WITH THE NEW JERSEY DIVISION OF TAXATION, THE
MINNESOTA DEPARTMENT OF REVENUE OR THE WEST VIRGINIA DEPARTMENT OF TAX AND
REVENUE, AS THE CASE MAY BE; (II) SUCH BORROWER IS EXEMPT FROM SUCH FILING
REQUIREMENT; OR (II) BORROWER IS ORGANIZED IN SUCH STATE OR HAS QUALIFIED AS A
FOREIGN ENTITY IN SUCH STATE.


(J)                 THE ACCOUNT IS NOT OWED BY A GOVERNMENT AGENCY OF THE UNITED
STATES.


(K)               THE ACCOUNT, WHEN AGGREGATED WITH ALL OF THE ACCOUNTS OF THAT
ACCOUNT DEBTOR AND THEIR RESPECTIVE AFFILIATES DOES NOT EXCEED TEN (10%) PERCENT
OF THE THEN AGGREGATE OF ALL ACCOUNTS; PROVIDED THAT WITH RESPECT TO THE ACCOUNT
DEBTORS LISTED IN EXHIBIT 2, IF ANY, SUCH PERCENTAGE SHALL BE AS SET FORTH
OPPOSITE THE NAME OF SUCH ACCOUNT DEBTOR IN EXHIBIT 2.


(L)                 THE ACCOUNT IS NOT EVIDENCED BY A PROMISSORY NOTE.


(M)             THE ACCOUNT DID NOT ARISE OUT OF ANY SALE MADE ON A BILL AND
HOLD, DATING OR DELAYED SHIPMENT BASIS.


(N)               THE ACCOUNT DOES NOT ARISE OUT OF A PROGRESS BILLING PRIOR TO
COMPLETION OF THE ORDER.


(O)               LENDER, IN ITS SOLE DISCRETION, HAS NOT, FOR ANY REASON,
DEEMED THE ACCOUNT OR THE ACCOUNT DEBTOR TO BE UNACCEPTABLE; PROVIDED, THAT, (I)
IF AT ANY TIME THIRTY-FIVE (35%) PERCENT OR MORE OF THE AGGREGATE AMOUNT OF THE
ACCOUNTS DUE FROM ANY ACCOUNT DEBTOR ARE UNPAID IN WHOLE OR IN PART MORE THAN
ONE HUNDRED TWENTY (120) DAYS FROM THE RESPECTIVE DATES OF INVOICE, FROM AND
AFTER SUCH TIME NONE OF THE ACCOUNTS (THEN EXISTING OR HEREAFTER ARISING) DUE
FROM SUCH ACCOUNT DEBTOR SHALL BE DEEMED TO BE ELIGIBLE ACCOUNTS UNTIL SUCH TIME
AS LESS THAN THIRTY-FIVE PERCENT (35%) OF THE UNPAID ACCOUNTS DUE FROM SUCH
ACCOUNT DEBTOR ARE (AS A RESULT OF ACTUAL PAYMENTS RECEIVED THEREON) MORE THAN
ONE HUNDRED TWENTY (120) DAYS FROM THE DATE OF INVOICE; ACCOUNTS PAYABLE BY ANY
BORROWER TO AN ACCOUNT DEBTOR SHALL BE NETTED AGAINST ACCOUNTS DUE FROM SUCH
ACCOUNT DEBTOR AND THE DIFFERENCE (IF POSITIVE) SHALL CONSTITUTE ELIGIBLE
ACCOUNTS FROM SUCH ACCOUNT DEBTOR FOR PURPOSES OF DETERMINING THE BORROWING BASE
(NOTWITHSTANDING PARAGRAPH (D) ABOVE); (II) CHARACTERIZATION OF ANY ACCOUNT DUE
FROM AN ACCOUNT DEBTOR AS AN ELIGIBLE ACCOUNT SHALL NOT BE DEEMED A
DETERMINATION BY LENDER AS TO ITS ACTUAL VALUE NOR IN ANY WAY OBLIGATE LENDER TO
ACCEPT ANY ACCOUNT SUBSEQUENTLY ARISING FROM SUCH ACCOUNT DEBTOR TO BE, OR TO
CONTINUE TO DEEM SUCH ACCOUNT TO BE, AN ELIGIBLE ACCOUNT; (III) IT IS EACH
BORROWER’S RESPONSIBILITY TO DETERMINE THE CREDITWORTHINESS OF ACCOUNT DEBTORS
AND ALL RISKS CONCERNING THE SAME AND COLLECTION OF ACCOUNTS ARE WITH SUCH
BORROWER; AND (IV) ALL ACCOUNTS WHETHER OR NOT ELIGIBLE ACCOUNTS CONSTITUTE
COLLATERAL.

-4-

--------------------------------------------------------------------------------



"Eligible Inventory" shall mean any Borrower’s inventory consisting of finished
goods and raw materials which met the following specifications at the time it
came into existence and continues to meet the same until it is collected in
full:


(A)                THE INVENTORY IS HELD FOR SALE IN THE ORDINARY COURSE OF SUCH
BORROWER’S BUSINESS THROUGH NORMAL TRADE CHANNELS.


(B)               THE INVENTORY IS STORED AT ONE OF SUCH BORROWER’S LOCATIONS
WHICH IS EITHER OWNED BY SUCH BORROWER OR SUBJECT TO A LANDLORD OR BAILEE WAIVER
IN FORM AND SUBSTANCE SATISFACTORY TO LENDER.


(C)                THE INVENTORY IS SUBJECT TO A PERFECTED FIRST PRIORITY LIEN
IN FAVOR OF LENDER.


(D)               THE INVENTORY IS OWNED BY SUCH BORROWER FREE AND CLEAR OF ANY
LIEN EXCEPT (I) THE LIEN IN FAVOR OF LENDER, (II) AS SET FORTH ON SCHEDULE "B"
ANNEXED HERETO, OR (III) PERMITTED LIENS.


(E)                THE INVENTORY IS CURRENTLY SALEABLE IN THE ORDINARY COURSE OF
THE OPERATIONS OF SUCH BORROWER.


(F)                THE INVENTORY HAS BEEN PRODUCED BY SUCH BORROWER IN
ACCORDANCE WITH THE FEDERAL FAIR LABOR STANDARDS ACT OF 1938, AS AMENDED, AND
ALL RULES, REGULATIONS AND ORDERS PROMULGATED THEREUNDER.


(G)               THE INVENTORY IS NOT STORED WITH A BAILEE, WAREHOUSEMAN,
PROCESSOR OR SIMILAR PARTY UNLESS LENDER HAS GIVEN ITS PRIOR WRITTEN CONSENT
THERETO.


(H)               THE INVENTORY DOES NOT CONSTITUTE SUPPLIES.


(I)                 THE INVENTORY IS NOT PACKAGING.


(J)                 THE INVENTORY IS NOT SAMPLE INVENTORY OR CUSTOMER SUPPLIED
PARTS OR INVENTORY.


(K)               THE INVENTORY HAS NOT BEEN HELD BY BORROWER FOR TWO (2) YEARS
OR  MORE OR FOR LESS THAN TWO (2) YEARS IF THE VALUE OF THE INVENTORY ITEM OR
COMPONENT EXCEEDS TWELVE (12) MONTHS' WORTH OF SALES VOLUME FOR THAT ITEM OR
COMPONENT FOR THE PRIOR FISCAL YEAR.


(L)                 LENDER, IN ITS REASONABLE DISCRETION, HAS NOT, FOR ANY
REASON, DEEMED THE INVENTORY TO BE UNACCEPTABLE.

-5-

--------------------------------------------------------------------------------



"Environmental Action" shall mean any written complaint, summons, citation,
notice, directive, order, claim, litigation, investigation, judicial or
administrative proceeding, judgment, letter, or other written communication from
any Governmental Authority, or any third party involving violations of
Environmental Laws or releases of Hazardous Materials (a) from any assets,
properties, or businesses of any Loan Party, any Subsidiary of a Loan Party, or
any of their predecessors in interest, (b) from adjoining properties or
businesses, or (c) from or onto any facilities which received Hazardous
Materials generated by any Loan Party, any Subsidiary of a Loan Party, or any of
their predecessors in interest.

"Environmental Liabilities" shall mean all liabilities, monetary obligations,
losses, damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts, or consultants, and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred as a result of any claim or demand, or Remedial Action
required, by any Governmental Authority or any third party, and which relate to
any Environmental Action.

"Environmental Lien" shall mean any Lien in favor of any Governmental Authority
for Environmental Liabilities.

"Environmental Law" shall means any applicable federal, state, provincial,
foreign or local statute, law, rule, regulation, ordinance, code, binding and
enforceable guideline, binding and enforceable written policy, or rule of common
law now or hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Loan Party or any of its Subsidiaries, relating to the environment, the effect
of the environment on employee health, or Hazardous Materials, in each case as
amended from time to time.

"Equity Interests" shall mean, with respect to any Person, all shares, interests
or other equivalents (however designated, whether voting or non-voting) of such
Person’s capital, whether now outstanding or issued or acquired after the date
of this Agreement, including common shares, preferred shares, membership
interests in a limited liability company, limited or general partnership
interests in a partnership or any other equivalent of such ownership interest.

"Event of Default" shall have the meanings set forth in Section 11(a).

"Fixed Charge Coverage Ratio" shall mean ratio of (a) Adjusted EBITDA, less cash
taxes, less Permitted Tax Distributions and less Unfinanced Capital Expenditures
to (b) the sum of (i) the scheduled payments of principal of Indebtedness
actually made, plus (ii) interest expenses, calculated on a trailing twelve (12)
month basis for Borrowers.

"GAAP" shall mean generally accepted accounting principles in the United States
of America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, which are applicable to the circumstances as of the date of
determination.

"Governmental Authority" shall mean any federal, state, local, or other
governmental or administrative body, instrumentality, board, department, or
agency or any court, tribunal, administrative hearing body, arbitration panel,
commission, or other similar dispute-resolving panel or body.

-6-

--------------------------------------------------------------------------------



"Hazardous Substances" shall mean (a) substances that are defined or listed in,
or otherwise classified pursuant to, any applicable laws or regulations as
"hazardous substances," "hazardous materials," "hazardous wastes," "toxic
substances," or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or "EP
toxicity", (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

"Indebtedness" shall mean, as of any date, indebtedness, obligations or
liabilities of Loan Parties as of such date, whether or not contingent, in
respect of borrowed money or evidenced by bonds, notes or similar instruments or
representing the balance deferred and unpaid of the purchase price of any
property (including purchase money debt and capital lease obligations) or
representing any obligations of Loan Parties under interest rate swap
agreements, interest rate cap agreements, or similar arrangements designed to
protect Loan Parties against fluctuations in interest rates (except, that, any
such balance that constitutes an accrued expense or trade payment shall not be
considered "Indebtedness"), and also includes, to the extent not otherwise
included, the guarantees of items that would be included within this definition.

"Insolvency Law" shall mean the Bankruptcy Code and any similar legislation in
another jurisdiction as applicable and as in effect from time to time.

"Insolvency or Liquidation Proceeding" shall mean: (a) any voluntary or
involuntary case or proceeding under any Insolvency Law with respect to any
Person comprising any Loan Party; (b) any other voluntary or involuntary
insolvency, reorganization or bankruptcy case or proceeding, or any
receivership, liquidation, reorganization or other similar case or proceeding
with respect to any Person comprising any Loan Party or with respect to a
material portion of their respective assets; (c) any liquidation, dissolution,
reorganization or winding up of any Person comprising any Loan Party, whether
voluntary or involuntary and whether or not involving insolvency or bankruptcy;
or (d) any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of any Person comprising any Loan Party.

"LIBOR Benchmark Rate" shall mean the U.S. Dollar 3-Month LIBOR Interest Rate as
fixed by the ICE Benchmark Administration as of September 16, 2019 and as of the
last Business Day of each month thereafter during the remaining term of this
Agreement, provided, however, that if any adjustment date for the LIBOR
Benchmark Rate is not a Business Day, the applicable rate shall be set on the
next Business Day.  Accordingly, the LIBOR Benchmark Rate shall be adjusted, if
at all, at the end of each applicable thirty (30) day period during the term
hereof.  In the event that the LIBOR Benchmark Rate is no longer published or
announced, or becomes unascertainable for any reason, Lender shall designate a
comparable reference rate, upon prior written notice to Borrower, which shall be
deemed the "LIBOR Benchmark Rate" hereunder.

-7-

--------------------------------------------------------------------------------



"Lien" shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, charge, deposit arrangement, encumbrance, easement, lien (statutory
or other), security interest, or other security arrangement and any other
preference, priority, or preferential arrangement of any kind or nature
whatsoever, including any conditional sale contract or other title retention
agreement, the interest of a lessor under a capital lease and any synthetic or
other financing lease having substantially the same economic effect as any of
the foregoing.

"Loans" shall mean all loans and advances made by Lender to or on behalf of
Borrowers hereunder, including, without limitation, the Revolving Loans.

"Loan Documents" shall mean this Agreement, any Borrowing Base Certificate, any
other security agreement in favor of Lender, any guaranty, pledge agreement,
mortgage or deed of trust in favor of Lender, any Note executed by any Borrower
in connection with this Agreement and payable to Lender, and any other
instrument or agreement entered into, now or in the future, by any Loan Party
and Lender in connection with this Agreement.

"Net Income" shall mean gross revenues and other proper income credits of the
Borrowers, less all proper income charges, including taxes on income, all
determined in accordance with GAAP on a consolidated basis.

"Net Orderly Liquidation Value" shall mean the Value of a Borrower’s equipment
that is estimated to be recoverable in an orderly liquidation of such equipment
as set forth in the most recent acceptable appraisal received by Lender and upon
which Lender may rely, net of all operating expenses and associated costs and
expenses of such liquidation, such percentage to be as determined from time to
time by an appraisal company selected or approved by Lender with such most
recent acceptable appraisal to be in form, scope, methodology and content
acceptable to Lender.

"Note" shall mean the Revolving Note.

"Obligations" shall mean all obligations, liabilities and Indebtedness of Loan
Parties to Lender under this Agreement and the Loan Documents, and also any and
all other obligations, liabilities and Indebtedness of Loan Parties to Lender
(whether or not such obligations are related to the transactions described in
this Agreement), of any and every kind and nature, howsoever created, arising or
evidenced and howsoever owned, held or acquired, whether now or hereafter
existing, whether now due or to become due, whether primary, secondary, direct,
indirect, absolute, contingent or otherwise (including, without limitation,
obligations of performance), whether several, joint or joint and several, and
whether arising or existing under written or oral agreement or by operation of
law, including, without limitation, all interest and fees that accrue after the
commencement by or against any Loan Party of an Insolvency or Liquidation
Proceeding regardless of whether such interest and fees are allowed claims
therein.  Without limiting the generality of the foregoing, the Obligations of
Loan Parties under the Loan Documents include the obligation to pay (i) the
principal of the Loans to Borrowers, (ii) interest accrued on the Loans and
advances to Borrowers, (iii) costs and expenses payable pursuant to this
Agreement and under the other Loan Documents, (iv) fees payable under the
Agreement or any of the other Loan Documents, and (v) indemnities and other
amounts payable by any Loan Party under any Loan Document.  Any reference in the
Agreement or in the Loan Documents to the Obligations shall include all or any
portion thereof and any extensions, modifications, renewals, or alterations
thereof, both prior and subsequent to any Insolvency or Liquidation Proceeding.

-8-

--------------------------------------------------------------------------------



"Past Due Management Fees" shall mean the directors fees now due and owing to
Messrs. Zizza, Schiele and Shaio in the amounts of $509,370.00, $420,470.00, and
$15,917.00 respectively.

"Permitted Liens" shall have the meaning set forth in Section 8(b).

"Permitted Tax Distributions" shall mean, for any fiscal period, tax
distributions by a Person (so long as it is treated as a pass-through or
disregarded entity for federal income tax purposes) to its members/partners on a
quarterly basis in accordance with the terms of such entity’s charter documents,
so long as the aggregate amount of such Permitted Tax Distributions does not
exceed an amount equal to the good faith estimate of the cumulative applicable
tax liability for such fiscal period of the members or partners of the entity
making such distribution (after taking into account any losses of such Person
which have been passed-through to members/partners), calculated at the highest
marginal rate.

"Person" or "person" shall mean any individual, sole proprietorship,
partnership, limited partnership, joint venture, trust, unincorporated
organization, association, corporation, limited liability company, unlimited
liability company, institution, entity, party or foreign or United States
government (whether federal, state, provincial, county, city, municipal or
otherwise), including, without limitation, any instrumentality, division,
agency, body or department thereof.

"Principal Office" shall have the meaning set forth in Section 6(e).

"Revolving Loans" shall have the meaning set forth in Section 2(a).

"Subsidiary" of a Person shall mean a corporation, partnership, limited
liability company, or other entity in which that Person directly or indirectly
owns or controls the shares of Equity Interests having ordinary voting power to
elect a majority of the managers (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

"Unfinanced Capital Expenditures" shall mean Capital Expenditures paid in cash,
excluding that portion of those expenditures funded directly or indirectly from
proceeds financed from Indebtedness other than loans and advances under this
Agreement.

"Uniform Commercial Code" shall mean the Massachusetts Uniform Commercial Code,
as in effect from time to time; provided, however, that, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection,
priority, or remedies with respect to Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the Commonwealth of Massachusetts, the term "Uniform
Commercial Code" shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies.  To the extent
that defined terms set forth herein shall have different meanings under
different Articles under the Uniform Commercial Code, the meaning assigned to
such defined term under Article 9 of the Uniform Commercial Code shall control.

-9-

--------------------------------------------------------------------------------



"Value" shall mean, as determined by Lender with respect to inventory, the lower
of (a) cost computed on a first-in, first-out basis in accordance with GAAP or
(b) market value; provided, that, for purposes of the calculation of the
Borrowing Base, (i) the Value of the inventory shall not include:  (x) the
portion of the value of inventory equal to the profit earned by any Affiliate on
the sale thereof to any Borrower or (y) write-ups or write-downs in value with
respect to currency exchange rates, and (ii) notwithstanding anything to the
contrary contained herein, the cost of the inventory shall be computed in the
same manner and consistent with the most recent appraisal of the inventory
received and accepted by Lender, if any.

Any terms used in this Agreement that are defined in the Uniform Commercial Code
shall be construed and defined as set forth in the Uniform Commercial Code
unless otherwise defined herein.  The meaning of any term defined herein by
reference to the Uniform Commercial Code will not be limited by reason of any
limitation set forth on the scope of the Uniform Commercial Code, whether under
Section 9-109 of the Uniform Commercial Code, by reason of federal preemption or
otherwise.


2.                  LOANS AND OTHER FINANCIAL ACCOMMODATIONS.


(A)                FROM TIME TO TIME UPON BORROWER'S REQUEST, PROVIDED THAT
THERE HAS NOT OCCURRED AN EVENT OF DEFAULT OR AN EVENT WHICH WITH NOTICE OR THE
LAPSE OF TIME OR BOTH WOULD CONSTITUTE AND EVENT OF DEFAULT, LENDER SHALL MAKE
LOANS AND ADVANCES (THE "REVOLVING LOANS") TO BORROWERS. LENDER MAY MAKE SUCH
REVOLVING LOANS TO BORROWERS BASED UPON SUCH FACTS AND CIRCUMSTANCES EXISTING AT
THE TIME OF THE REQUEST, AS FROM TIME TO TIME LENDER ELECTS TO MAKE WHICH ARE
SECURED BY BORROWERS’ INVENTORY, ACCOUNTS AND ALL OTHER COLLATERAL AND THE
PROCEEDS THEREOF.  BORROWER AGREES THAT THE AGGREGATE UNPAID PRINCIPAL OF ALL
REVOLVING LOANS OUTSTANDING AT ANY ONE TIME SHALL NOT EXCEED THE LESSER OF (I)
THE CREDIT LIMIT, AND (II) THE BORROWING BASE.  THE REVOLVING LOANS SHALL BE
EVIDENCED BY AND REPAYABLE IN ACCORDANCE WITH A REVOLVING TIME NOTE DRAWN TO THE
ORDER OF LENDER SUBSTANTIALLY IN THE FORM OF EXHIBIT 1 HERETO (AS AMENDED,
RESTATED, MODIFIED, SUPPLEMENTED OR REPLACED, THE "REVOLVING NOTE"), BUT IN ALL
EVENTS SHALL BE CONCLUSIVELY EVIDENCED BY LENDER’S RECORDS OF REVOLVING LOANS.


(B)               [RESERVED]


(C)                EACH BORROWER AGREES THAT ALL PROCEEDS UNDER THIS AGREEMENT
SHALL BE UTILIZED BY SUCH BORROWER FOR THE FOLLOWING PURPOSES ONLY:  (I) TO PAY
TRANSACTION FEES AND EXPENSES REQUIRED TO BE PAID BY LOAN PARTIES ON THE DATE
HEREOF, AND (II) TO PROVIDE FOR WORKING CAPITAL NEEDS OF SUCH BORROWER SUBJECT
TO THE TERMS OF THIS AGREEMENT.


(D)               INTEREST WILL BE CHARGED ON THE REVOLVING LOANS TO BORROWER AT
A FLUCTUATING RATE WHICH IS THE DAILY EQUIVALENT TO A RATE EQUAL TO THE
AGGREGATE OF:  (I) THE LIBOR BENCHMARK RATE PLUS (II) FOUR AND THREE-QUARTERS OF
ONE (4.75%) PERCENT PER ANNUM, OR AT SUCH OTHER RATE AGREED UPON FROM TIME TO
TIME BY THE PARTIES, UPON THE BALANCE OWING BY BORROWER TO LENDER AT THE CLOSE
OF EACH DAY.  INTEREST SHALL BE DUE AND PAYABLE ON THE FIRST DAY OF EACH MONTH
IN ARREARS, OR IF ANY SUCH DAY IS NOT A BUSINESS DAY, ON THE NEXT SUCCEEDING
BUSINESS DAY. 

-10-

--------------------------------------------------------------------------------




(E)                THE RATE OF INTEREST PAYABLE BY BORROWERS SHALL BE CHANGED
EFFECTIVE AS OF THAT DATE IN WHICH A CHANGE IN THE LIBOR BENCHMARK RATE BECOMES
EFFECTIVE ON THE LAST BUSINESS DAY OF EACH MONTH.  INTEREST SHALL BE COMPUTED ON
THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED OVER A YEAR OF THREE HUNDRED
SIXTY (360) DAYS.


(F)                UPON THE OCCURRENCE OF, AND DURING THE CONTINUANCE OF, AN
EVENT OF DEFAULT, BORROWERS, AS ADDITIONAL COMPENSATION TO LENDER FOR ITS
INCREASED CREDIT RISK, PROMISE TO PAY INTEREST ON ALL OBLIGATIONS (INCLUDING,
WITHOUT LIMITATION, PRINCIPAL, WHETHER OR NOT PAST DUE, PAST DUE INTEREST AND
ANY OTHER AMOUNTS PAST DUE UNDER THIS AGREEMENT) AT A PER ANNUM RATE OF THREE
(3%) PERCENT GREATER THAN THE RATE OF INTEREST THEN SPECIFIED IN CLAUSE (D)
ABOVE (THE "DEFAULT RATE").


(G)               EACH BORROWER HEREBY AUTHORIZES AND DIRECTS LENDER, IN
LENDER’S SOLE DISCRETION (PROVIDED, HOWEVER, THAT, LENDER SHALL HAVE NO
OBLIGATION TO DO SO):  (I) TO PAY ACCRUED INTEREST AS THE SAME BECOMES DUE AND
PAYABLE PURSUANT TO THIS AGREEMENT OR PURSUANT TO ANY NOTE OR OTHER AGREEMENT BY
AND BETWEEN SUCH BORROWER AND LENDER, AND TO TREAT THE SAME AS A LOAN TO SUCH
BORROWER, WHICH SHALL BE ADDED TO SUCH BORROWER’S LOAN BALANCE PURSUANT TO THIS
AGREEMENT; (II) TO CHARGE ANY OF SUCH BORROWER’S ACCOUNTS UNDER THE CONTROL OF
LENDER; OR (III) APPLY THE PROCEEDS OF COLLATERAL, INCLUDING, WITHOUT
LIMITATION, PAYMENTS ON ACCOUNTS AND OTHER PAYMENTS FROM SALES OR LEASE OF
INVENTORY AND ANY OTHER FUNDS TO THE PAYMENT OF SUCH ITEMS. 


(H)               THE BORROWING BASE FORMULA IS INTENDED SOLELY FOR MONITORING
PURPOSES.  THE MAKING OF REVOLVING LOANS BY LENDER TO ANY BORROWER IN EXCESS OF
THE ABOVE DESCRIBED BORROWING BASE FORMULA FOR SUCH BORROWER IS FOR THE BENEFIT
OF BORROWERS AND DOES NOT AFFECT THE OBLIGATIONS OF BORROWERS HEREUNDER; ALL
SUCH REVOLVING LOANS CONSTITUTE OBLIGATIONS AND MUST BE REPAID BY BORROWERS IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


(I)                 IF ANY AMOUNT DUE PURSUANT TO THIS AGREEMENT OR UNDER ANY
NOTE IS NOT PAID WITHIN TEN (10) DAYS AFTER THE DATE IT IS DUE AND PAYABLE,
WITHOUT IN ANY WAY AFFECTING LENDER’S RIGHT TO DECLARE AN EVENT OF DEFAULT TO
HAVE OCCURRED, LENDER MAY IN ITS SOLE DISCRETION ASSESS A LATE CHARGE EQUAL TO
FIVE PERCENT (5%) OF SUCH LATE PAYMENT AGAINST BORROWERS, WHICH LATE CHARGE
SHALL BE IMMEDIATELY DUE AND PAYABLE AND MAY BE PAID BY TREATING THE SAME AS A
LOAN MADE TO BORROWERS.


3.                  FEES.


(A)                CLOSING FEE.  IN CONSIDERATION OF LENDER ENTERING INTO THIS
AGREEMENT, BORROWERS SHALL PAY TO LENDER A NON-REFUNDABLE FEE ON THE DATE HEREOF
IN THE AMOUNT OF SIXTY THOUSAND ($60,000.00) DOLLARS.


(B)               FACILITY FEE.  BORROWERS SHALL PAY TO LENDER A NON-REFUNDABLE
ANNUAL FEE EQUAL TO THE THEN CREDIT LIMIT TIMES ONE (1%) PERCENT PER ANNUM ON
EACH ANNIVERSARY OF THE DATE HEREOF.

-11-

--------------------------------------------------------------------------------




(C)                AUDIT FEES.  BORROWERS HEREBY AGREE TO PAY LENDER, ON DEMAND,
AUDIT FEES IN CONNECTION WITH ANY AUDITS OR INSPECTIONS CONDUCTED BY LENDER OR
ITS AGENTS OF ANY COLLATERAL OR BORROWERS’ OPERATIONS OR BUSINESSES AT THE RATES
ESTABLISHED FROM TIME TO TIME BY LENDER AS ITS AUDIT FEES (WHICH FEES ARE
CURRENTLY $950 PER PERSON, PER 7 1/2 HOUR DAY), TOGETHER WITH ALL ACTUAL
OUT-OF-POCKET COSTS AND EXPENSES INCURRED IN CONDUCTING ANY SUCH AUDIT OR
INSPECTION; PROVIDED, HOWEVER, THAT, ABSENT AN EVENT OF DEFAULT, BORROWERS SHALL
NOT BE CHARGED FOR MORE THAN TEN THOUSAND ($10,000.00) DOLLARS IN THE AGGREGATE,
PLUS ALL OUT OF POCKET EXPENSES, IN ANY TWELVE (12) MONTH PERIOD.


(D)               APPRAISAL FEES.  BORROWERS HEREBY AGREE TO PAY LENDER, ON
DEMAND, APPRAISAL FEES IN CONNECTION WITH ANY APPRAISALS OF ANY COLLATERAL
CONDUCTED AT THE REQUEST OF LENDER; PROVIDED, HOWEVER, THAT, ABSENT AN EVENT OF
DEFAULT, BORROWERS SHALL NOT BE CHARGED FOR MORE THAN ONE (1) APPRAISAL IN ANY
TWELVE (12) MONTH PERIOD.


(E)                COLLATERAL MONITORING CHARGE.  BORROWERS HEREBY AGREE TO PAY
LENDER A MONTHLY COLLATERAL MONITORING CHARGE FOR SERVICES RENDERED BY LENDER IN
CONNECTION WITH THE MAINTENANCE OF THIS REVOLVING LINE OF CREDIT (THE
"COLLATERAL MONITORING CHARGE").  THE AMOUNT OF THE COLLATERAL MONITORING CHARGE
SHALL BE EQUAL TO THREE THOUSAND ($3,000.00) DOLLARS PER MONTH.


(F)                UNUSED CREDIT LINE FEE.  BORROWERS SHALL PAY TO LENDER AN
UNUSED CREDIT LINE FEE EQUAL TO ONE-HALF OF ONE PERCENT (.50%) PER ANNUM
MULTIPLIED BY THE DAILY AVERAGE UNDRAWN PORTION OF THE CREDIT LIMIT.  SUCH FEE
SHALL ACCRUE FROM THE DATE OF THIS AGREEMENT AND SHALL BE MONTHLY AND PAYABLE IN
ARREARS.


4.                  SECURITY INTEREST; FINANCING STATEMENTS.


(A)                AS SECURITY FOR THE PAYMENT OF ALL LOANS NOW OR IN THE FUTURE
MADE BY LENDER TO THE BORROWERS HEREUNDER, AND FOR THE PAYMENT OR OTHER
SATISFACTION OF ALL OTHER OBLIGATIONS, EACH LOAN PARTY, FOR VALUABLE
CONSIDERATION, RECEIPT WHEREOF IS HEREBY ACKNOWLEDGED, HEREBY GRANTS TO LENDER A
LIEN AND CONTINUING SECURITY INTEREST IN AND TO, AND ASSIGNS TO LENDER, ALL OF
ITS ASSETS, WHEREVER LOCATED AND WHETHER NOW OWNED OR HEREAFTER ACQUIRED,
INCLUDING, WITHOUT LIMITATION, THE FOLLOWING: ALL ACCOUNTS, BOOKS, CHATTEL
PAPER, DOCUMENTS, GENERAL INTANGIBLES, INSTRUMENTS, DEPOSIT ACCOUNTS, LETTER OF
CREDIT RIGHTS, SUPPORTING OBLIGATIONS, COMMERCIAL TORT CLAIMS, INVESTMENT
PROPERTY, INVENTORY, EQUIPMENT AND OTHER GOODS, GOODWILL, PATENTS AND PATENT
APPLICATIONS, TRADENAMES, SERVICEMARKS, TRADEMARKS AND TRADEMARK APPLICATIONS,
COPYRIGHTS, BLUEPRINTS, DRAWINGS AND ALL PROCEEDS AND PRODUCTS (WHETHER TANGIBLE
OR INTANGIBLE) OF ALL OF THE FOREGOING IN ANY FORM, INCLUDING, WITHOUT
LIMITATION, ALL PROCEEDS OF CREDIT, FIRE OR OTHER INSURANCE, AND ALSO INCLUDING,
WITHOUT LIMITATION, RENTS AND PROFITS RESULTING FROM THE TEMPORARY USE OF ANY OF
THE FOREGOING (COLLECTIVELY, THE "COLLATERAL").

-12-

--------------------------------------------------------------------------------




(B)               EACH LOAN PARTY HEREBY IRREVOCABLY AUTHORIZES LENDER AT ANY
TIME AND FROM TIME TO TIME TO FILE IN ANY UNIFORM COMMERCIAL CODE JURISDICTION
ANY INITIAL FINANCING STATEMENTS AND AMENDMENTS THERETO THAT (A) INDICATE THE
COLLATERAL (I) AS ALL ASSETS OF SUCH LOAN PARTY OR WORDS OF SIMILAR EFFECT,
REGARDLESS OF WHETHER ANY PARTICULAR ASSET COMPRISED IN THE COLLATERAL FALLS
WITHIN THE SCOPE OF ARTICLE 9 OF THE UNIFORM COMMERCIAL CODE OF SUCH
JURISDICTION, OR (II) AS BEING OF AN EQUAL OR LESSER SCOPE OR WITH GREATER
DETAIL, AND (B) CONTAIN ANY OTHER INFORMATION REQUIRED BY THE UNIFORM COMMERCIAL
CODE FOR THE SUFFICIENCY OR FILING OFFICE ACCEPTANCE OF ANY FINANCING STATEMENT
OR AMENDMENT, INCLUDING (I) WHETHER SUCH LOAN PARTY IS AN ORGANIZATION, THE TYPE
OF ORGANIZATION AND ANY ORGANIZATION IDENTIFICATION NUMBER ISSUED TO SUCH LOAN
PARTY, AND (II) IN THE CASE OF A FINANCING STATEMENT FILED AS A FIXTURE FILING
OR INDICATING COLLATERAL AS AS-EXTRACTED COLLATERAL OR TIMBER TO BE CUT, A
SUFFICIENT DESCRIPTION OF REAL PROPERTY TO WHICH THE COLLATERAL RELATES. EACH
LOAN PARTY (A) AGREES TO FURNISH ANY SUCH INFORMATION TO LENDER PROMPTLY UPON
REQUEST, (B) RATIFIES ITS AUTHORIZATION FOR LENDER TO HAVE FILED IN ANY UNIFORM
COMMERCIAL CODE JURISDICTION ANY LIKE INITIAL FINANCING STATEMENTS OR AMENDMENTS
THERETO IF FILED PRIOR TO THE DATE HEREOF, (C) WILL EXECUTE AND DELIVER, OR
CAUSE TO BE EXECUTED AND DELIVERED, SUCH OTHER AGREEMENTS, DOCUMENTS AND
INSTRUMENTS AS MAY BE REQUIRED BY LENDER TO PERFECT THE SECURITY INTERESTS OF
LENDER IN THE COLLATERAL, AND (D) IRREVOCABLY HEREBY MAKES, CONSTITUTES AND
APPOINTS LENDER (AND ALL PERSONS DESIGNATED BY LENDER FOR THAT PURPOSE) AS SUCH
LOAN PARTY’S TRUE AND LAWFUL ATTORNEY AND AGENT-IN-FACT TO EXECUTE AND FILE SUCH
FINANCING STATEMENTS, DOCUMENTS AND OTHER AGREEMENTS AND INSTRUMENTS AND DO SUCH
OTHER ACTS AND THINGS AS MAY BE NECESSARY TO PRESERVE AND PERFECT LENDER’S
SECURITY INTEREST IN THE COLLATERAL. 


5.                  COLLECTIONS; SET OFF; DEPOSIT ACCOUNTS; NOTICE OF
ASSIGNMENT; EXPENSES; POWER OF ATTORNEY.


(A)                EACH BORROWER WILL IMMEDIATELY, UPON RECEIPT OF ALL CHECKS,
DRAFTS, CASH AND OTHER REMITTANCES IN PAYMENT OF ANY INVENTORY SOLD OR IN
PAYMENT OR ON ACCOUNT OF SUCH BORROWER’S ACCOUNTS, CONTRACTS, CONTRACT RIGHTS,
NOTES, BILLS, DRAFTS, ACCEPTANCES, GENERAL INTANGIBLES, CHOSES IN ACTION AND ALL
OTHER FORMS OF OBLIGATIONS, DELIVER THE SAME TO LENDER (BY WAY OF COLLECTION
ACCOUNTS DESCRIBED BELOW) ACCOMPANIED BY A REMITTANCE REPORT IN FORM SPECIFIED
BY LENDER.  SAID PROCEEDS SHALL BE DELIVERED TO LENDER IN THE SAME FORM RECEIVED
EXCEPT FOR THE ENDORSEMENT OF ANY BORROWER WHERE NECESSARY TO PERMIT COLLECTION
OF ITEMS, WHICH ENDORSEMENT SUCH BORROWER AGREES TO MAKE.  LENDER WILL CREDIT
(CONDITIONAL UPON FINAL COLLECTION) ALL SUCH PAYMENTS AGAINST THE PRINCIPAL OR
INTEREST OF ANY LOANS SECURED HEREBY ON THE DATE RECEIVED BY LENDER; PROVIDED,
HOWEVER, THAT, FOR THE PURPOSE OF COMPUTING INTEREST, THE COLLATERAL MONITORING
CHARGE, THE UNUSED CREDIT LINE FEE AND ANY ITEMS OR PAYMENTS RECEIVED BY LENDER
SHALL NOT BE CONSIDERED TO HAVE BEEN CREDITED AGAINST ANY LOANS SECURED HEREBY
UNTIL THREE (3) DAYS AFTER RECEIPT BY LENDER OF ANY SUCH ITEMS.  THE ORDER AND
METHOD OF SUCH APPLICATION SHALL BE IN THE SOLE DISCRETION OF LENDER AND ANY
PORTION OF SUCH FUNDS WHICH LENDER ELECTS NOT TO SO APPLY SHALL BE PAID OVER
FROM TIME TO TIME BY LENDER TO BORROWERS.  IN CONNECTION WITH THIS AGREEMENT,
BORROWERS AND LENDER HAVE ENTERED INTO AGREEMENTS WITH ENTERPRISE BANK & TRUST
COMPANY (THE "COLLECTIONS BANK") ESTABLISHING COLLECTION ACCOUNTS ("COLLECTION
ACCOUNTS") ON BEHALF OF EACH BORROWER, BUT IN LENDER’S NAME, OR, AT LENDER’S
DISCRETION, A COLLECTION ACCOUNT IN SUCH BORROWER’S NAME, PROVIDED THAT THE SAME
SHALL ALWAYS BE SUBJECT TO A DEPOSIT ACCOUNT CONTROL AGREEMENT ("DACA")
PROVIDING, INTER ALIA, THAT BORROWERS SHALL HAVE NO RIGHTS OF WITHDRAWAL FROM
ANY SUCH COLLECTION ACCOUNT. BORROWERS SHALL NOT CHANGE OR TERMINATE ANY
COLLECTION ACCOUNT NOR OPEN ANY OTHER COLLECTION ACCOUNT WITHOUT THE PRIOR
WRITTEN CONSENT OF LENDER.  SHOULD SUCH COLLECTION ACCOUNTS BE TERMINATED BY THE
COLLECTIONS BANK, THEN EACH BORROWER SHALL IMMEDIATELY DELIVER DIRECTLY TO
LENDER ALL SUCH REMITTANCES AND PAYMENTS UNTIL SUCH TIME THAT LENDER AND
BORROWERS ENTER INTO REPLACEMENT AGREEMENTS WITH ANOTHER FINANCIAL INSTITUTION
IN ALL RESPECTS ACCEPTABLE TO LENDER ESTABLISHING COLLECTION ACCOUNTS AND
LENDER, BORROWERS AND SUCH FINANCIAL INSTITUTION SHALL HAVE ENTERED INTO A DACA
WITH RESPECT TO SUCH COLLECTION ACCOUNTS IN FORM AND SUBSTANCE SATISFACTORY TO
LENDER.

-13-

--------------------------------------------------------------------------------




(B)               IN ADDITION TO SUBSECTION (A) ABOVE, LENDER WILL AT ALL TIMES
HAVE THE RIGHT, UPON THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF
DEFAULT, TO REQUIRE EACH BORROWER TO ENTER INTO A LOCKBOX ARRANGEMENT WITH
LENDER FOR THE DIRECT COLLECTION OF SUCH REMITTANCES AND PAYMENTS.


(C)                IN ADDITION TO SUBSECTION (A) ABOVE, BORROWERS SHALL
ESTABLISH WITH ENTERPRISE BANK & TRUST COMPANY (THE "DISBURSEMENT BANK") A
SEPARATE DEPOSIT ACCOUNT INTO WHICH LENDER WILL DEPOSIT ALL REVOLVING LOANS
HEREUNDER AND FROM WHICH BORROWERS SHALL MAKE ALL DISBURSEMENTS (THE
"DISBURSEMENT ACCOUNT"). BORROWERS SHALL ENTER INTO A DACA WITH RESPECT TO SUCH
DISBURSEMENT ACCOUNT, BUT BORROWERS SHALL HAVE RIGHTS TO WITHDRAW FROM SUCH
DISBURSEMENT ACCOUNT UNTIL LENDER SENDS A NOTICE OF EXCLUSIVE CONTROL TO THE
DISBURSEMENT BANK.  LENDER AGREES THAT IT WILL NOT SEND SUCH NOTICE OF EXCLUSIVE
CONTROL UNTIL THE OCCURRENCE OF AN EVENT OF DEFAULT, IN WHICH EVENT LENDER SHALL
HAVE UNRESTRICTED RIGHTS UNDER SUCH DACA. EACH BORROWER WILL PROVIDE TO THE
LENDER ALL PASSWORDS AND ACCESS INFORMATION INCLUDING, WITHOUT LIMITATION, ALL
WIRING AND ACH INSTRUCTIONS, WITH RESPECT TO ANY DEPOSITORY ACCOUNT OWNED BY IT
OR MAINTAINED FOR ITS BENEFIT SUCH THAT LENDER SHALL BE ABLE TO REVIEW AND
ACCESS EACH SUCH ACCOUNT IN THE SAME MANNER AS ANY BORROWER.


(D)               EACH BORROWER SHALL MAINTAIN ALL OF ITS BANK ACCOUNTS
INCLUDING, WITHOUT LIMITATION, ITS COLLECTION ACCOUNT AND DISBURSEMENT ACCOUNT,
SOLELY AS LISTED IN SCHEDULE "C" ANNEXED HERETO.


(E)                EACH LOAN PARTY HEREBY GRANTS TO LENDER A LIEN AND RIGHT OF
SETOFF AS SECURITY FOR THE OBLIGATIONS TO LENDER UPON AND AGAINST THE
COLLATERAL.  AT ANY TIME, AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, LENDER
MAY SET OFF THE SAME OR ANY PART THEREOF AND APPLY THE SAME TO ANY LIABILITY OR
OBLIGATION OF LOAN PARTIES THAT IS DUE AND OWING TO LENDER, REGARDLESS OF THE
ADEQUACY OF ANY OTHER COLLATERAL SECURING THE OBLIGATIONS.  ANY AND ALL RIGHTS
TO REQUIRE LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF ANY LOAN
PARTY, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.


(F)                 LENDER MAY AT ANY TIME AFTER THE OCCURRENCE OF AN EVENT OF
DEFAULT NOTIFY ACCOUNT DEBTORS THAT COLLATERAL HAS BEEN ASSIGNED TO LENDER AND
THAT PAYMENTS SHALL BE MADE DIRECTLY TO LENDER.  UPON REQUEST OF LENDER AT ANY
TIME AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, EACH BORROWER WILL SO NOTIFY
SUCH ACCOUNT DEBTORS AND WILL INDICATE ON ALL BILLINGS TO SUCH ACCOUNT DEBTORS
THAT THEIR ACCOUNTS MUST BE PAID TO LENDER.  LENDER SHALL HAVE FULL POWER TO
COLLECT, COMPROMISE, ENDORSE, SELL OR OTHERWISE DEAL WITH THE COLLATERAL OR
PROCEEDS THEREOF IN ITS OWN NAME OR IN THE NAME OF SUCH BORROWER.

-14-

--------------------------------------------------------------------------------




(G)               BORROWERS SHALL PAY TO LENDER ON DEMAND ANY AND ALL REASONABLE
COUNSEL FEES AND OTHER EXPENSES INCURRED BY LENDER IN CONNECTION WITH THE
PREPARATION, INTERPRETATION, ENFORCEMENT, ADMINISTRATION OR AMENDMENT OF THIS
AGREEMENT, OR OF ANY DOCUMENTS RELATING THERETO, AND ANY AND ALL EXPENSES,
INCLUDING, BUT NOT LIMITED TO, ALL REASONABLE ATTORNEYS’ FEES AND EXPENSES, AND
ALL OTHER EXPENSES OF LIKE OR UNLIKE NATURE WHICH MAY BE EXPENDED BY LENDER TO
OBTAIN OR ENFORCE PAYMENT OF ANY ACCOUNT EITHER AS AGAINST THE ACCOUNT DEBTOR,
BORROWERS, OR ANY GUARANTOR OR SURETY OF BORROWERS OR IN THE PROSECUTION OR
DEFENSE OF ANY ACTION OR CONCERNING ANY MATTER GROWING OUT OF OR CONNECTED WITH
THE SUBJECT MATTER OF THIS AGREEMENT, THE OBLIGATIONS OR THE COLLATERAL OR ANY
OF LENDER’S RIGHTS OR INTERESTS THEREIN OR THERETO, INCLUDING, WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, ANY COUNSEL FEES OR EXPENSES INCURRED IN ANY
INSOLVENCY OR LIQUIDATION PROCEEDING AND ALL COSTS AND EXPENSES (INCLUDING
SEARCH FEES) INCURRED OR PAID BY LENDER IN CONNECTION WITH THE ADMINISTRATION,
SUPERVISION, PROTECTION OR REALIZATION ON ANY SECURITY HELD BY LENDER FOR THE
DEBT SECURED HEREBY, WHETHER SUCH SECURITY WAS GRANTED BY ANY BORROWER OR BY ANY
OTHER PERSON PRIMARILY OR SECONDARILY LIABLE (WITH OR WITHOUT RECOURSE) WITH
RESPECT TO SUCH DEBT, AND ALL COSTS AND EXPENSES INCURRED BY LENDER IN
CONNECTION WITH THE DEFENSE, SETTLEMENT OR SATISFACTION OF ANY ACTION, CLAIM OR
DEMAND ASSERTED AGAINST LENDER IN CONNECTION THEREWITH, WHICH AMOUNTS SHALL BE
CONSIDERED ADVANCES TO PROTECT LENDER’S SECURITY, AND SHALL BE SECURED HEREBY. 
AT ITS OPTION, AND WITHOUT LIMITING ANY OTHER RIGHTS OR REMEDIES, LENDER MAY AT
ANY TIME PAY OR DISCHARGE ANY TAXES, LIENS OR OTHER ENCUMBRANCES AT ANY TIME
LEVIED AGAINST OR PLACED ON ANY OF THE COLLATERAL, AND MAY PROCURE AND PAY ANY
PREMIUMS ON ANY INSURANCE REQUIRED TO BE CARRIED BY BORROWERS, AND PROVIDE FOR
THE MAINTENANCE AND PRESERVATION OF ANY OF THE COLLATERAL, AND OTHERWISE TAKE
ANY ACTION REASONABLY DEEMED NECESSARY BY LENDER TO PROTECT ITS SECURITY, AND
ALL AMOUNTS EXPENDED BY LENDER IN CONNECTION WITH ANY OF THE FOREGOING MATTERS,
INCLUDING REASONABLE ATTORNEYS’ FEES, SHALL BE CONSIDERED OBLIGATIONS OF
BORROWERS AND SHALL BE SECURED HEREBY.


(H)               EACH LOAN PARTY DOES HEREBY MAKE, CONSTITUTE AND APPOINT ANY
OFFICER OR AGENT OF LENDER AS SUCH LOAN PARTY’S TRUE AND LAWFUL
ATTORNEY-IN-FACT, WITH POWER TO ENDORSE THE NAME OF SUCH LOAN PARTY OR ANY OF
SUCH LOAN PARTY’S OFFICERS OR AGENTS UPON ANY NOTES, CHECKS, DRAFTS, MONEY
ORDERS, OR OTHER INSTRUMENTS OF PAYMENT (INCLUDING PAYMENTS PAYABLE UNDER ANY
POLICY OF INSURANCE ON THE COLLATERAL) OR COLLATERAL THAT MAY COME INTO
POSSESSION OF LENDER IN FULL OR PART PAYMENT OF ANY AMOUNTS OWING TO LENDER; TO
SIGN AND ENDORSE THE NAME OF SUCH LOAN PARTY OR ANY OF SUCH LOAN PARTY’S
OFFICERS OR AGENTS UPON ANY INVOICE, FREIGHT OR EXPRESS BILL, BILL OF LADING,
STORAGE OR WAREHOUSE RECEIPTS, DRAFTS AGAINST DEBTORS, ASSIGNMENTS, NOTICES IN
CONNECTION WITH ACCOUNTS, AND ANY INSTRUMENT OR DOCUMENTS RELATING THERETO OR TO
SUCH LOAN PARTY’S RIGHTS THEREIN; TO GIVE WRITTEN NOTICE TO SUCH OFFICE AND
OFFICIALS OF THE UNITED STATES POST OFFICE TO EFFECT SUCH CHANGE OR CHANGES OF
ADDRESS SO THAT ALL MAIL ADDRESSED TO SUCH LOAN PARTY MAY BE DELIVERED DIRECTLY
TO LENDER; GRANTING UPON SUCH LOAN PARTY’S SAID ATTORNEY FULL POWER TO DO ANY
AND ALL THINGS NECESSARY TO BE DONE IN AND ABOUT THE PREMISES AS FULLY AND
EFFECTUALLY AS SUCH LOAN PARTY MIGHT OR COULD DO, AND HEREBY RATIFYING ALL THAT
SAID ATTORNEY SHALL LAWFULLY DO OR CAUSE TO BE DONE BY VIRTUE HEREOF.  NEITHER
LENDER NOR THE ATTORNEY SHALL BE LIABLE FOR ANY ACTS OR OMISSIONS NOR FOR ANY
ERROR OF JUDGMENT OR MISTAKE, EXCEPT FOR THEIR GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  THIS POWER OF ATTORNEY SHALL BE IRREVOCABLE FOR THE TERM OF THIS
AGREEMENT AND ALL TRANSACTIONS HEREUNDER AND THEREAFTER AS LONG AS LOAN PARTIES
MAY BE INDEBTED TO LENDER.  THE FOREGOING NOTWITHSTANDING, EXCEPTING ONLY THE
ENDORSEMENT OF CHECKS THAT COME INTO THE POSSESSION OF LENDER, LENDER AGREES NOT
TO EXERCISE THE FOREGOING POWER OF ATTORNEY UNTIL THE OCCURRENCE OF AN EVENT OF
DEFAULT WHICH IS CONTINUING.


6.                  REPRESENTATIONS AND WARRANTIES.  EACH LOAN PARTY REPRESENTS
AND WARRANTS THAT:

-15-

--------------------------------------------------------------------------------




(A)                EACH LOAN PARTY (I) IS DULY ORGANIZED, VALIDLY EXISTING AND
IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION AND
SHALL HEREAFTER REMAIN IN GOOD STANDING UNDER THE LAWS OF EACH SUCH
JURISDICTION, (II) IS DULY QUALIFIED AND IN GOOD STANDING IN EVERY OTHER
JURISDICTION IN WHICH IT IS DOING BUSINESS AND SHALL HEREAFTER REMAIN DULY
QUALIFIED AND IN GOOD STANDING IN EVERY OTHER JURISDICTION IN WHICH THE FAILURE
TO QUALIFY OR BECOME LICENSED COULD HAVE A MATERIAL ADVERSE EFFECT ON THE
FINANCIAL CONDITION, BUSINESS OR OPERATIONS OF SUCH LOAN PARTY OR THE VALUE OF
ANY COLLATERAL, AND (III) HAS ALL REQUISITE POWER AND AUTHORITY TO OWN AND
OPERATE ITS PROPERTIES, TO CARRY ON ITS BUSINESS AS NOW CONDUCTED AND AS
PROPOSED TO BE CONDUCTED, TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY AND TO CARRY OUT THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY.


(B)               EACH LOAN PARTY’S EXACT LEGAL NAME IS AS SET FORTH IN THIS
AGREEMENT.


(C)                THE JURISDICTION OF FORMATION AND ORGANIZATIONAL
IDENTIFICATION NUMBER OF EACH LOAN PARTY IS AS SET FORTH ON SCHEDULE "A" ANNEXED
HERETO.


(D)               THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT, AND
ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH, ARE WITHIN EACH LOAN PARTY’S
REQUISITE POWER AND AUTHORITY, HAVE BEEN DULY AND VALIDLY AUTHORIZED, ARE NOT IN
CONTRAVENTION OF ANY LAW OR THE TERMS OF SUCH LOAN PARTY’S CHARTER, BY-LAWS,
PARTNERSHIP AGREEMENTS, OPERATING AGREEMENTS OR OTHER ORGANIZATIONAL PAPERS, OR
OF ANY INDENTURE, AGREEMENT OR UNDERTAKING TO WHICH SUCH LOAN PARTY IS A PARTY
OR BY WHICH SUCH LOAN PARTY’S PROPERTIES MAY BE BOUND.


(E)                EACH LOAN PARTY HAS NO PLACES OF BUSINESS OTHER THAN THOSE
PLACES OF BUSINESS ARE LISTED ON SCHEDULE "A" ANNEXED HERETO.  EACH LOAN PARTY’S
PRINCIPAL EXECUTIVE OFFICE AND THE OFFICE WHERE SUCH LOAN PARTY KEEPS ITS BOOKS
AND RECORDS CONCERNING THE COLLATERAL (INCLUDING, WITHOUT LIMITATION, ITS
ACCOUNTS, CONTRACT RIGHTS AND OTHER PROPERTY) ARE THOSE SET FORTH ON SCHEDULE
"A" ANNEXED HERETO (EACH, A "PRINCIPAL OFFICE").  EACH LOAN PARTY AGREES THAT
ALL INVENTORY PRESENTLY OWNED BY SUCH LOAN PARTY IS STORED AT THE LOCATIONS SET
FORTH ON SCHEDULE "A" ANNEXED HERETO.


(F)                ALL CERTIFICATES OF INCORPORATION OR FORMATION, BYLAWS,
PARTNERSHIP AGREEMENTS, OPERATING AGREEMENTS AND ALL AMENDMENTS THERETO (AS
APPLICABLE) OF EACH LOAN PARTY HAVE BEEN DULY FILED AND TRUE AND CORRECT COPIES
HAVE BEEN DELIVERED TO LENDER.  ALL EQUITY INTERESTS ISSUED BY EACH LOAN PARTY
WERE DULY ISSUED IN COMPLIANCE WITH ALL APPLICABLE LAWS, REGULATIONS AND
GOVERNING DOCUMENTS OF SUCH LOAN PARTY.  ALL BOOKS AND RECORDS OF LOAN PARTIES,
INCLUDING, BUT NOT LIMITED TO, THE MINUTE BOOKS, BY-LAWS, PARTNERSHIP AND
OPERATING AGREEMENTS AND BOOKS OF ACCOUNT, ARE ACCURATE AND UP TO DATE AND WILL
BE SO MAINTAINED DURING THE TERM OF THIS AGREEMENT.


(G)               EACH LOAN PARTY OWNS ALL OF THE ASSETS REFLECTED IN THE MOST
RECENT FINANCIAL STATEMENTS OF SUCH LOAN PARTY PROVIDED TO LENDER, EXCEPT ASSETS
SOLD OR OTHERWISE DISPOSED OF IN THE ORDINARY COURSE OF BUSINESS SINCE THE DATE
THEREOF, AND SUCH ASSETS (TOGETHER WITH ANY ASSETS ACQUIRED SINCE SUCH DATE,
INCLUDING, WITHOUT LIMITATION, THE COLLATERAL) ARE FREE AND CLEAR OF ANY LIEN,
EXCEPT PERMITTED LIENS.


(H)               EACH LOAN PARTY HAS MADE OR FILED ALL TAX RETURNS, REPORTS AND
DECLARATIONS
RELATING TO ANY MATERIAL TAX LIABILITY REQUIRED BY ANY JURISDICTION TO WHICH
SUCH LOAN PARTY IS SUBJECT (ANY TAX LIABILITY WHICH MAY RESULT IN A LIEN ON ANY
COLLATERAL BEING HEREBY DEEMED MATERIAL); HAS PAID ALL TAXES SHOWN OR DETERMINED
TO BE DUE THEREON EXCEPT THOSE BEING CONTESTED IN GOOD FAITH AND WHICH EACH LOAN
PARTY HAS, PRIOR TO THE DATE OF SUCH CONTEST, IDENTIFIED IN WRITING TO LENDER AS
BEING CONTESTED; AND HAVE MADE ADEQUATE PROVISIONS FOR THE PAYMENT OF ALL TAXES
SO CONTESTED, SO THAT NO LIEN WILL ENCUMBER ANY COLLATERAL, AND IN RESPECT OF
SUBSEQUENT PERIODS.

-16-

--------------------------------------------------------------------------------




(I)                 EACH LOAN PARTY (I) IS SUBJECT TO NO CHARTER, CORPORATE,
PARTNERSHIP, LIMITED LIABILITY COMPANY OR OTHER LEGAL RESTRICTION, OR ANY
JUDGMENT, AWARD, DECREE, ORDER, GOVERNMENTAL RULE OR REGULATION OR CONTRACTUAL
RESTRICTION WHICH COULD HAVE A MATERIAL ADVERSE EFFECT ON ITS FINANCIAL
CONDITION, BUSINESS OR PROSPECTS, (II) IS IN COMPLIANCE WITH ITS CHARTER
DOCUMENTS AND BY-LAWS, PARTNERSHIP AND OPERATING AGREEMENTS AND ALL CONTRACTUAL
REQUIREMENTS BY WHICH IT OR ANY OF ITS PROPERTIES MAY BE BOUND AND ALL
APPLICABLE LAWS, RULES AND REGULATIONS (INCLUDING WITHOUT LIMITATION THOSE
RELATING TO ENVIRONMENTAL PROTECTION) OTHER THAN LAWS, RULES OR REGULATIONS THE
VALIDITY OR APPLICABILITY OF WHICH IT IS CONTESTING IN GOOD FAITH OR PROVISIONS
OF ANY OF THE FOREGOING, THE FAILURE TO COMPLY WITH WHICH CANNOT REASONABLY BE
EXPECTED TO MATERIALLY ADVERSELY AFFECT ITS FINANCIAL CONDITION, BUSINESS OR
PROSPECTS OR THE VALUE OF ANY COLLATERAL, AND (III) POSSESSES, AND WILL
HEREAFTER POSSESS, ALL PERMITS, CONSENTS, APPROVALS AND LICENSES REQUIRED TO
ENABLE IT TO CONDUCT ITS BUSINESS IN COMPLIANCE WITH APPLICABLE LAW.


(J)                 THERE ARE NO ACTIONS, SUITS, PROCEEDINGS OR INVESTIGATIONS
PENDING OR, TO EACH LOAN PARTY’S KNOWLEDGE, THREATENED AGAINST OR AFFECTING IT
OR ANY OF ITS ASSETS BEFORE OR BY ANY COURT OR OTHER GOVERNMENTAL AUTHORITY
WHICH, IF DETERMINED ADVERSELY TO IT, WOULD HAVE A MATERIAL ADVERSE EFFECT ON
ITS FINANCIAL CONDITION, BUSINESS OR PROSPECTS OR THE VALUE OF ANY COLLATERAL.


(K)               EACH LOAN PARTY IS IN COMPLIANCE WITH ERISA; NO REPORTABLE
EVENT HAS OCCURRED AND IS CONTINUING WITH RESPECT TO ANY PLAN; AND EACH LOAN
PARTY HAS NO UNFUNDED VESTED LIABILITY UNDER ANY PLAN.  THE WORD "PLAN" AS USED
IN THIS AGREEMENT SHALL MEAN ANY EMPLOYEE PLAN SUBJECT TO TITLE IV OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974 ("ERISA") MAINTAINED FOR
EMPLOYEES OF ANY LOAN PARTY, ANY SUBSIDIARY OF ANY LOAN PARTY OR ANY OTHER TRADE
OR BUSINESS UNDER COMMON CONTROL WITH LOAN PARTIES WITHIN THE MEANING OF SECTION
414(C) OF THE INTERNAL REVENUE CODE OF 1986 OR ANY REGULATIONS THEREUNDER.


(L)                 NO LOAN PARTY NOR, TO THE KNOWLEDGE OF SUCH LOAN PARTY, ANY
OF ITS RESPECTIVE OWNERS, SUBSIDIARIES OR AFFILIATES, ARE IN VIOLATION OF ANY
LAWS RELATING TO TERRORISM OR MONEY LAUNDERING ("ANTI-TERRORISM LAWS"),
INCLUDING EXECUTIVE ORDER NO. 13224 ON TERRORIST FINANCING, EFFECTIVE SEPTEMBER
24, 2001 ("EXECUTIVE ORDER"), AND THE UNITING AND STRENGTHENING AMERICA BY
PROVIDING APPROPRIATE TOOLS REQUIRED TO INTERCEPT AND OBSTRUCT TERRORISM ACT OF
2001, PUBLIC LAW 107-56.


(M)             NO LOAN PARTY NOR, TO THE KNOWLEDGE OF SUCH LOAN PARTY, ANY OF
ITS RESPECTIVE OWNERS, SUBSIDIARIES OR AFFILIATES OR OTHER AGENTS OF SUCH LOAN
PARTY ACTING OR BENEFITING IN ANY CAPACITY IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREUNDER, ARE ANY OF THE FOLLOWING: (I) A PERSON THAT IS LISTED IN
THE ANNEX TO, OR IS OTHERWISE SUBJECT TO THE PROVISIONS OF, THE EXECUTIVE ORDER;
(II) A PERSON OWNED OR CONTROLLED BY, OR ACTING FOR OR ON BEHALF OF, ANY PERSON
THAT IS LISTED IN THE ANNEX TO, OR IS OTHERWISE SUBJECT TO THE PROVISIONS OF,
THE EXECUTIVE ORDER; (III) A PERSON WITH WHICH LENDER IS PROHIBITED FROM DEALING
OR OTHERWISE ENGAGING IN ANY TRANSACTION BY ANY ANTI-TERRORISM LAW; (IV) A
PERSON THAT COMMITS, THREATENS OR CONSPIRES TO COMMIT OR SUPPORTS "TERRORISM" AS
DEFINED IN THE EXECUTIVE ORDER; OR (V) A PERSON THAT IS NAMED AS A "SPECIALLY
DESIGNATED NATIONAL AND BLOCKED PERSON" ON THE MOST CURRENT LIST PUBLISHED BY
THE U.S. TREASURY DEPARTMENT OFFICE OF FOREIGN ASSETS CONTROL ("OFAC") AT ITS
OFFICIAL WEBSITE OR ANY REPLACEMENT WEBSITE OR OTHER REPLACEMENT OFFICIAL
PUBLICATION OF SUCH LIST.

-17-

--------------------------------------------------------------------------------




(N)               NO LOAN PARTY NOR, TO THE KNOWLEDGE OF SUCH LOAN PARTY, ANY
AGENT OF ANY OF ITS RESPECTIVE OWNERS, SUBSIDIARIES OR AFFILIATES ACTING IN ANY
CAPACITY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREUNDER (I) CONDUCT
ANY BUSINESS OR ENGAGE IN MAKING OR RECEIVING ANY CONTRIBUTION OF FUNDS, GOODS
OR SERVICES TO OR FOR THE BENEFIT OF ANY PERSON DESCRIBED IN SECTION 4(1) ABOVE,
(II) DEAL IN, OR OTHERWISE ENGAGE IN ANY TRANSACTION RELATING TO, ANY PROPERTY
OR INTEREST IN PROPERTY BLOCKED PURSUANT TO THE EXECUTIVE ORDER, OR (III) ENGAGE
IN OR CONSPIRE TO ENGAGE IN ANY TRANSACTION THAT EVADES OR AVOIDS, OR HAS THE
PURPOSE OF EVADING OR AVOIDING, OR ATTEMPTS TO VIOLATE, ANY OF THE PROHIBITIONS
SET FORTH IN ANY ANTI-TERRORISM LAW.


7.                  AFFIRMATIVE COVENANTS.


(A)                EACH LOAN PARTY AGREES TO KEEP ALL THE COLLATERAL INSURED
WITH COVERAGE AND IN AMOUNTS NOT LESS THAN THAT USUALLY CARRIED BY ONE ENGAGED
IN A LIKE BUSINESS AND IN ANY EVENT NOT LESS THAN THAT REQUIRED BY LENDER WITH
LENDER LOSS PAYABLE AND ADDITIONAL INSURED TO LENDER AND SUCH LOAN PARTY, AS
THEIR INTERESTS MAY APPEAR.  AS FURTHER ASSURANCE FOR THE PAYMENT AND
PERFORMANCE OF THE OBLIGATIONS, EACH LOAN PARTY HEREBY ASSIGNS TO LENDER ALL
SUMS, INCLUDING RETURNS OF UNEARNED PREMIUMS, WHICH MAY BECOME PAYABLE UNDER ANY
POLICY OF INSURANCE ON THE COLLATERAL AND SUCH LOAN PARTY HEREBY DIRECTS EACH
INSURANCE COMPANY ISSUING ANY SUCH POLICY TO MAKE PAYMENT OF SUCH SUMS DIRECTLY
TO LENDER.


(B)               EACH BORROWER AGREES THAT CENTRALIZATION OF BORROWER’S
INVOICING FOR ALL SALES AND RECORDS TO BORROWERS’ PRINCIPAL OFFICES SHALL BE
ONGOING AT ALL TIMES FOR THE DURATION OF THIS AGREEMENT.


(C)                LOAN PARTIES SHALL PROMPTLY NOTIFY LENDER IN WRITING OF ANY
CHANGE IN THE LOCATION OF ANY PRINCIPAL OFFICE OR THE LOCATION AT WHICH
INVENTORY OR OTHER COLLATERAL IS STORED OR THE ESTABLISHMENT OF ANY NEW PLACE OF
BUSINESS OR LOCATION AT WHICH INVENTORY OR OTHER COLLATERAL IS STORED OR OFFICE
WHERE ITS BOOKS AND RECORDS ARE KEPT WHICH WOULD BE SHOWN IN THIS AGREEMENT IF
IT WERE EXECUTED AFTER SUCH CHANGE.


(D)               ALTHOUGH, AS ABOVE SET FORTH, LENDER HAS A CONTINUING LIEN IN
ALL OF BORROWERS’ COLLATERAL AND IN THE PROCEEDS THEREOF, EACH BORROWER WILL AT
ALL TIMES MAINTAIN AS THE MINIMUM SECURITY HEREUNDER A BORROWING BASE NOT LESS
THAN THE AGGREGATE UNPAID PRINCIPAL OF ALL REVOLVING LOANS MADE HEREUNDER TO
SUCH BORROWER AND IF SUCH BORROWER FAILS TO DO SO, SUCH BORROWER WILL
IMMEDIATELY MAKE THE NECESSARY REDUCTION IN THE UNPAID PRINCIPAL AMOUNT OF SAID
REVOLVING LOANS SO THAT THE REVOLVING LOANS OUTSTANDING HEREUNDER DO NOT IN THE
AGGREGATE EXCEED THE BORROWING BASE.

-18-

--------------------------------------------------------------------------------




(E)                EACH LOAN PARTY WILL AT ALL TIMES KEEP ACCURATE AND COMPLETE
RECORDS OF SUCH LOAN PARTY’S  INVENTORY, ACCOUNTS AND OTHER COLLATERAL, AND
LENDER, OR ANY OF ITS AGENTS, SHALL HAVE THE RIGHT DURING NORMAL BUSINESS HOURS
AND UPON REASONABLE PRIOR NOTICE (EXCEPT DURING AN EVENT OF DEFAULT WHICH SHALL
BE AT ANY TIME WITHOUT ANY NOTICE) TO CALL AT SUCH LOAN PARTY’S PRINCIPAL
OFFICES OR PLACES OF BUSINESS AT INTERVALS TO BE DETERMINED BY LENDER, AND
WITHOUT HINDRANCE OR DELAY, TO INSPECT, AUDIT, CHECK, AND MAKE EXTRACTS FROM ANY
COPIES OF THE BOOKS, RECORDS, JOURNALS, ORDERS, RECEIPTS, CORRESPONDENCE WHICH
RELATE TO SUCH LOAN PARTY’S INVENTORY, ACCOUNTS, AND OTHER COLLATERAL OR OTHER
TRANSACTIONS, BETWEEN THE PARTIES THERETO AND THE GENERAL FINANCIAL CONDITION OF
SUCH LOAN PARTY AND LENDER MAY MAKE COPIES OF ANY SUCH RECORDS.


(F)                 EACH LOAN PARTY WILL MAINTAIN ITS COMPANY EXISTENCE IN GOOD
STANDING AND COMPLY WITH ALL LAWS AND REGULATIONS OF THE UNITED STATES OR OF ANY
STATE OR STATES THEREOF OR OF ANY POLITICAL SUBDIVISION THEREOF, OR OF ANY
GOVERNMENTAL AUTHORITY WHICH MAY BE APPLICABLE TO IT OR TO ITS BUSINESS,


(G)               EACH LOAN PARTY WILL PAY ALL REAL AND PERSONAL PROPERTY TAXES,
ASSESSMENTS AND CHARGES AND ALL FRANCHISES, INCOME, UNEMPLOYMENT, OLD AGE
BENEFITS, WITHHOLDING, SALES AND OTHER TAXES ASSESSED AGAINST IT, OR PAYABLE BY
IT AT SUCH TIMES AND IN SUCH MANNER AS TO PREVENT ANY PENALTY FROM ACCRUING OR
ANY LIEN (OTHER THAN PERMITTED LIENS) OR CHARGE FROM ATTACHING TO ITS PROPERTY.


(H)               LENDER MAY IN ITS OWN NAME OR IN THE NAME OF OTHERS
COMMUNICATE WITH ACCOUNT DEBTORS IN ORDER TO VERIFY WITH THEM TO LENDER’S
SATISFACTION THE EXISTENCE, AMOUNT AND TERMS OF ANY ACCOUNTS.


(I)                 IF ANY OF ANY LOAN PARTY’S ACCOUNTS ARISE OUT OF CONTRACTS
WITH THE UNITED STATES OR ANY DEPARTMENT, AGENCY, OR INSTRUMENTALITY THEREOF,
SUCH LOAN PARTY WILL IMMEDIATELY NOTIFY LENDER THEREOF IN WRITING AND EXECUTE
ANY INSTRUMENTS AND TAKE ANY STEPS REQUIRED BY LENDER IN ORDER THAT ALL MONIES
DUE AND TO BECOME DUE UNDER SUCH CONTRACTS SHALL BE ASSIGNED TO LENDER AND
NOTICE THEREOF GIVEN TO THE GOVERNMENT UNDER THE FEDERAL ASSIGNMENT OF CLAIMS
ACT.


(J)                 IF ANY OF ANY LOAN PARTY’S ACCOUNTS SHOULD BE EVIDENCED BY
PROMISSORY NOTES, TRADE ACCEPTANCES, OR OTHER INSTRUMENTS FOR THE PAYMENT OF
MONEY, SUCH LOAN PARTY WILL IMMEDIATELY DELIVER SAME TO LENDER, APPROPRIATELY
ENDORSED TO LENDER’S ORDER AND, REGARDLESS OF THE FORM OF SUCH ENDORSEMENT, SUCH
LOAN PARTY HEREBY WAIVES PRESENTMENT, DEMAND, NOTICE OF DISHONOR, PROTEST AND
NOTICE OF PROTEST AND ALL OTHER NOTICES WITH RESPECT THERETO.


(K)               IF ANY GOODS ARE AT ANY TIME IN THE POSSESSION OF A BAILEE OR
PROCESSOR, THE APPLICABLE LOAN PARTY SHALL PROMPTLY NOTIFY LENDER THEREOF AND,
IF REQUESTED BY LENDER, SHALL PROMPTLY ATTEMPT TO OBTAIN AN ACKNOWLEDGMENT FROM
THE BAILEE OR PROCESSOR, IN FORM AND SUBSTANCE SATISFACTORY TO LENDER, THAT THE
BAILEE OR PROCESSOR HOLDS SUCH COLLATERAL FOR THE BENEFIT OF LENDER AND SHALL
ACT UPON THE INSTRUCTIONS OF LENDER, WITHOUT THE FURTHER CONSENT OF SUCH LOAN
PARTY.  LENDER AGREES WITH LOAN PARTIES THAT LENDER SHALL NOT GIVE ANY SUCH
INSTRUCTIONS UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD
OCCUR AFTER TAKING INTO ACCOUNT ANY ACTION BY THE APPLICABLE LOAN PARTY WITH
RESPECT TO THE BAILEE OR PROCESSOR.


(L)                 IF ANY LOAN PARTY IS AT ANY TIME A BENEFICIARY UNDER A
LETTER OF CREDIT NOW OR HEREAFTER ISSUED IN FAVOR OF SUCH LOAN PARTY, SUCH LOAN
PARTY SHALL PROMPTLY NOTIFY LENDER THEREOF AND, AT THE REQUEST AND OPTION OF
LENDER, SUCH LOAN PARTY SHALL, PURSUANT TO AN AGREEMENT IN FORM AND SUBSTANCE
SATISFACTORY TO LENDER, EITHER (I) ARRANGE FOR THE ISSUER AND ANY CONFIRMER OF
SUCH LETTER OF CREDIT TO CONSENT TO AN ASSIGNMENT TO LENDER OF THE PROCEEDS OF
ANY DRAWING UNDER THE LETTER OF CREDIT, OR (II) ARRANGE FOR LENDER TO BECOME THE
TRANSFEREE BENEFICIARY OF THE LETTER OF CREDIT, WITH LENDER AGREEING, IN EACH
CASE, THAT THE PROCEEDS OF ANY DRAWING UNDER THE LETTER OF CREDIT ARE TO BE
APPLIED IN THE SAME MANNER AS ANY OTHER PAYMENT ON AN ACCOUNT.

-19-

--------------------------------------------------------------------------------




(M)             IF ANY LOAN PARTY SHALL AT ANY TIME HOLD OR ACQUIRE A COMMERCIAL
TORT CLAIM, SUCH LOAN PARTY SHALL IMMEDIATELY NOTIFY LENDER IN A WRITING SIGNED
BY SUCH LOAN PARTY OF THE BRIEF DETAILS THEREOF AND GRANT TO LENDER IN SUCH
WRITING A LIEN THEREIN, AND IN THE PROCEEDS THEREOF, ALL UPON THE TERMS OF THIS
AGREEMENT, WITH SUCH WRITING TO BE IN FORM AND SUBSTANCE SATISFACTORY TO LENDER.


(N)               EACH LOAN PARTY WILL PROMPTLY PAY WHEN DUE ALL TAXES AND
ASSESSMENTS UPON THE COLLATERAL OR FOR ITS USE OR OPERATION OR UPON THIS
AGREEMENT, OR UPON ANY NOTE EVIDENCING THE OBLIGATIONS, AND WILL, AT THE REQUEST
OF LENDER, PROMPTLY FURNISH LENDER THE RECEIPTED BILLS THEREFOR.  LOAN PARTIES
AGREE TO REIMBURSE LENDER ON DEMAND FOR ANY PAYMENTS MADE, OR ANY EXPENSES
INCURRED BY LENDER PURSUANT TO THE FOREGOING AUTHORIZATION, AND UPON FAILURE OF
LOAN PARTIES SO TO REIMBURSE LENDER, ANY SUCH SUMS PAID OR ADVANCED BY LENDER
SHALL BE DEEMED SECURED BY THE COLLATERAL AND CONSTITUTE PART OF THE
OBLIGATIONS.


(O)               EACH LOAN PARTY WILL:


(I)                 KEEP ANY PROPERTY EITHER OWNED OR OPERATED BY ANY LOAN PARTY
OR ITS SUBSIDIARIES FREE OF ANY ENVIRONMENTAL LIENS OR POST BONDS OR OTHER
FINANCIAL ASSURANCES SATISFACTORY TO LENDER AND IN AN AMOUNT SUFFICIENT TO
SATISFY THE OBLIGATIONS OR LIABILITY EVIDENCED BY SUCH ENVIRONMENTAL LIENS;


(II)               COMPLY, IN ALL MATERIAL RESPECTS, WITH ENVIRONMENTAL LAWS AND
PROVIDE TO LENDER DOCUMENTATION OF SUCH COMPLIANCE WHICH LENDER REASONABLY
REQUESTS;


(III)             PROMPTLY NOTIFY LENDER OF ANY RELEASE OF WHICH ANY LOAN PARTY
HAS KNOWLEDGE OF A HAZARDOUS MATERIAL IN ANY REPORTABLE QUANTITY FROM OR ONTO
PROPERTY OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES AND TAKE
ANY REMEDIAL ACTIONS REQUIRED TO ABATE SAID RELEASE OR OTHERWISE TO COME INTO
COMPLIANCE, IN ALL MATERIAL RESPECTS, WITH APPLICABLE ENVIRONMENTAL LAW; AND


(IV)             PROMPTLY, BUT IN ANY EVENT WITHIN FIVE (5) BUSINESS DAYS OF ITS
RECEIPT THEREOF, PROVIDE LENDER WITH WRITTEN NOTICE OF ANY OF THE FOLLOWING: (A)
NOTICE THAT AN ENVIRONMENTAL LIEN HAS BEEN FILED AGAINST ANY OF THE REAL OR
PERSONAL PROPERTY OF ANY LOAN PARTY OR ITS SUBSIDIARIES, (B) COMMENCEMENT OF ANY
ENVIRONMENTAL ACTION OR WRITTEN NOTICE THAT AN ENVIRONMENTAL ACTION WILL BE
FILED AGAINST ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, AND (C) WRITTEN NOTICE
OF A VIOLATION, CITATION, OR OTHER ADMINISTRATIVE ORDER FROM A GOVERNMENTAL
AUTHORITY.


(P)               EXCEPT FOR LENDER’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT,
EACH LOAN PARTY WILL, JOINTLY AND SEVERALLY, INDEMNIFY AND SAVE LENDER HARMLESS
FROM ALL LOSS, COSTS, DAMAGE, LIABILITY OR EXPENSES (INCLUDING, WITHOUT
LIMITATION, COURT COSTS AND REASONABLE ATTORNEYS’ FEES) THAT LENDER MAY SUSTAIN
OR INCUR BY REASON OF DEFENDING OR PROTECTING THIS LIEN OR THE PRIORITY THEREOF
OR ENFORCING THE OBLIGATIONS, OR IN THE PROSECUTION OR DEFENSE OF ANY ACTION OR
PROCEEDING CONCERNING ANY MATTER GROWING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT AND/OR ANY OTHER DOCUMENTS NOW OR HEREAFTER EXECUTED IN CONNECTION
WITH THIS AGREEMENT AND/OR THE OBLIGATIONS AND/OR THE COLLATERAL.  THIS
INDEMNITY SHALL SURVIVE THE REPAYMENT OF THE OBLIGATIONS AND THE TERMINATION OF
LENDER’S AGREEMENT TO MAKE LOANS AVAILABLE TO BORROWERS AND THE TERMINATION OF
THIS AGREEMENT.

-20-

--------------------------------------------------------------------------------




(Q)               AT THE OPTION OF LENDER, EACH LOAN PARTY WILL FURNISH TO
LENDER, FROM TIME TO TIME, WITHIN FIVE (5) DAYS AFTER THE ACCRUAL IN ACCORDANCE
WITH APPLICABLE LAW OF SUCH LOAN PARTY’S OBLIGATIONS TO MAKE DEPOSITS FOR THE
F.I.C.A. AND WITHHOLDING TAXES AND/OR SALES TAXES, PROOF SATISFACTORY TO LENDER
THAT SUCH DEPOSITS HAVE BEEN MADE AS REQUIRED.


(R)                 SHOULD ANY LOAN PARTY FAIL TO MAKE ANY OF SUCH DEPOSITS OR
FURNISH SUCH PROOF THEN LENDER MAY, IN ITS SOLE AND ABSOLUTE DISCRETION, (I)
MAKE ANY OF SUCH DEPOSITS OR ANY PART THEREOF, (II) PAY SUCH TAXES, OR ANY PART
THEREOF, OR (III) SET-UP SUCH RESERVES AS LENDER, IN ITS JUDGMENT, SHALL DEEM
NECESSARY TO SATISFY THE LIABILITY FOR SUCH TAXES.  EACH AMOUNT SO DEPOSITED OR
PAID SHALL CONSTITUTE AN ADVANCE UNDER THE TERMS HEREOF, REPAYABLE ON DEMAND
WITH INTEREST, AS PROVIDED HEREIN, AND SECURED BY ALL COLLATERAL AND ANY OTHER
PROPERTY AT ANY TIME PLEDGED BY ANY LOAN PARTY WITH LENDER.  LENDER SHALL
PROVIDE BORROWER REPRESENTATIVE NOTICE OF ANY SUCH ADVANCES PROMPTLY
THEREAFTER.  NOTHING HEREIN SHALL BE DEEMED TO OBLIGATE LENDER TO MAKE ANY SUCH
DEPOSIT OR PAYMENT OR SET-UP SUCH RESERVE AND THE MAKING OF ONE OR MORE OF SUCH
DEPOSITS OR PAYMENTS OR THE SETTING-UP OF SUCH RESERVE SHALL NOT CONSTITUTE (I)
AN AGREEMENT ON LENDER’S PART TO TAKE ANY FURTHER OR SIMILAR ACTION, OR (II) A
WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT BY LOAN PARTIES UNDER THE TERMS
HEREOF.


(S)                ALL ADVANCES BY LENDER TO BORROWERS UNDER THIS AGREEMENT AND
UNDER ANY OTHER AGREEMENT CONSTITUTE ONE GENERAL REVOLVING FLUCTUATING LOAN, AND
ALL INDEBTEDNESS OF BORROWERS TO LENDER UNDER THIS AND UNDER ANY OTHER AGREEMENT
CONSTITUTE ONE GENERAL OBLIGATION.  EACH ADVANCE TO BORROWERS HEREUNDER OR
OTHERWISE SHALL BE MADE UPON THE SECURITY OF ALL OF THE COLLATERAL HELD AND TO
BE HELD BY LENDER.  IT IS DISTINCTLY UNDERSTOOD AND AGREED THAT ALL OF THE
RIGHTS OF LENDER CONTAINED IN THIS AGREEMENT SHALL LIKEWISE APPLY, INSOFAR AS
APPLICABLE, TO ANY MODIFICATION OF OR SUPPLEMENT TO THIS AGREEMENT AND TO ANY
OTHER AGREEMENTS BETWEEN LENDER AND BORROWERS.  THE ENTIRE OBLIGATION OF
BORROWERS TO LENDER SHALL BECOME DUE AND PAYABLE UPON TERMINATION OF THIS
AGREEMENT.


(T)                 EACH LOAN PARTY HEREBY GRANTS TO LENDER FOR A TERM TO
COMMENCE ON THE DATE OF THIS AGREEMENT AND CONTINUING THEREAFTER UNTIL ALL DEBTS
AND OBLIGATIONS OF ANY KIND OR CHARACTER OWING FROM BORROWERS TO LENDER ARE
FULLY PAID AND DISCHARGED, THE RIGHT TO USE ALL PREMISES OR PLACES OF BUSINESS
WHICH SUCH LOAN PARTY PRESENTLY HAS OR MAY HEREAFTER HAVE AND WHERE ANY OF THE
COLLATERAL MAY BE LOCATED, AT A TOTAL AGGREGATE RENTAL FOR THE ENTIRE PERIOD OF
$1.00.  LENDER AGREES NOT TO EXERCISE THE RIGHTS GRANTED IN THIS PARAGRAPH
UNLESS AND UNTIL LENDER DETERMINES TO EXERCISE ITS RIGHTS AGAINST THE
COLLATERAL.


(U)               EACH LOAN PARTY WILL, AT ITS EXPENSE, UPON REQUEST OF LENDER
PROMPTLY AND DULY EXECUTE AND DELIVER SUCH DOCUMENTS AND ASSURANCES AND TAKE
SUCH ACTIONS AS MAY BE NECESSARY OR DESIRABLE OR AS LENDER MAY REQUEST IN ORDER
TO CORRECT ANY DEFECT, ERROR OR OMISSION WHICH MAY AT ANY TIME BE DISCOVERED OR
TO MORE EFFECTIVELY CARRY OUT THE INTENT AND PURPOSE OF THIS AGREEMENT AND TO
ESTABLISH, PERFECT AND PROTECT LENDER’S LIEN, RIGHTS AND REMEDIES CREATED OR
INTENDED TO BE CREATED HEREUNDER.

-21-

--------------------------------------------------------------------------------




(V)               EACH LOAN PARTY HEREBY GRANTS TO LENDER FOR A TERM TO COMMENCE
ON THE DATE OF THIS AGREEMENT AND CONTINUING THEREAFTER UNTIL ALL DEBTS AND
OBLIGATIONS OF ANY KIND OR CHARACTER OWED TO LENDER ARE FULLY PAID AND
DISCHARGED, A NON-EXCLUSIVE IRREVOCABLE ROYALTY-FREE LICENSE IN CONNECTION WITH
LENDER’S EXERCISE OF ITS RIGHTS HEREUNDER, TO USE, APPLY OR AFFIX ANY TRADEMARK,
TRADE NAME LOGO OR THE LIKE AND TO USE ANY PATENTS, IN WHICH SUCH LOAN PARTY NOW
OR HEREAFTER HAS RIGHTS, WHICH LICENSE MAY BE USED BY LENDER UPON AND AFTER THE
OCCURRENCE OF ANY ONE OR MORE OF THE EVENTS OF DEFAULT.  THIS LICENSE SHALL BE
IN ADDITION TO, AND NOT IN LIEU OF, THE INCLUSION OF ALL OF EACH LOAN PARTY’S
TRADEMARKS, SERVICEMARKS, TRADENAMES, LOGOS, GOODWILL, PATENTS, FRANCHISES AND
LICENSES IN THE COLLATERAL; IN ADDITION TO THE RIGHT TO USE SAID COLLATERAL AS
PROVIDED IN THIS PARAGRAPH, LENDER SHALL HAVE FULL RIGHT TO EXERCISE ANY AND ALL
OF ITS OTHER RIGHTS REGARDING COLLATERAL WITH RESPECT TO SUCH TRADEMARKS,
SERVICEMARKS, TRADENAMES, LOGOS, GOODWILL, PATENTS, FRANCHISES AND LICENSES.


(W)             EACH LOAN PARTY COVENANTS AND AGREES THAT DURING THE TERM OF
THIS AGREEMENT, NEITHER SUCH LOAN PARTY NOR ANY OF ITS OWNERS OR SUBSIDIARIES
SHALL, DIRECTLY OR INDIRECTLY, BY OPERATION OF LAW OR OTHERWISE (I) KNOWINGLY
CONDUCT ANY BUSINESS OR ENGAGE IN MAKING OR RECEIVING ANY CONTRIBUTION OF FUNDS,
GOODS OR SERVICES TO OR FOR THE BENEFIT OF ANY PERSON DESCRIBED IN SECTION 6(M)
ABOVE, (II) KNOWINGLY DEAL IN, OR OTHERWISE ENGAGE IN ANY TRANSACTION RELATING
TO, ANY PROPERTY OR INTERESTS IN PROPERTY BLOCKED PURSUANT TO THE EXECUTIVE
ORDER OR ANY OTHER ANTI-TERRORISM LAW, (III) KNOWINGLY ENGAGE IN OR CONSPIRE TO
ENGAGE IN ANY TRANSACTION THAT EVADES OR AVOIDS, OR HAS THE PURPOSE OF EVADING
OR AVOIDING, OR ATTEMPT TO VIOLATE, ANY OF THE PROHIBITIONS SET FORTH IN ANY
ANTI-TERRORISM LAW (AND SUCH LOAN PARTY SHALL DELIVER TO LENDER ANY
CERTIFICATION OR OTHER EVIDENCE REQUESTED FROM TIME TO TIME BY LENDER IN ITS
REASONABLE DISCRETION, CONFIRMING SUCH LOAN PARTIES’ COMPLIANCE WITH THIS
SECTION, OR (IV) CAUSE OR PERMIT ANY OF THE FUNDS OF SUCH LOAN PARTY THAT ARE
USED TO REPAY THE LOANS TO BE DERIVED FROM ANY UNLAWFUL ACTIVITY WITH THE RESULT
THAT THE MAKING OF THE LOANS WOULD BE IN VIOLATION OF LAW.


(X)               EACH LOAN PARTY COVENANTS AND AGREES THAT DURING THE TERM OF
THIS AGREEMENT, NEITHER SUCH LOAN PARTY NOR ANY OF ITS OWNERS OR SUBSIDIARIES
SHALL, DIRECTLY OR INDIRECTLY, BY OPERATION OF LAW OR OTHERWISE, KNOWINGLY CAUSE
OR PERMIT (I) ANY OF THE FUNDS OR PROPERTIES OF SUCH LOAN PARTY OR ANY OF ITS
OWNERS OR SUBSIDIARIES THAT ARE USED TO REPAY THE LOANS TO CONSTITUTE PROPERTY
OF, OR BE BENEFICIALLY OWNED DIRECTLY OR INDIRECTLY BY, ANY PERSON SUBJECT TO
SANCTIONS OR TRADE RESTRICTIONS UNDER UNITED STATES LAW ("EMBARGOED PERSON" OR
"EMBARGOED PERSONS") THAT IS IDENTIFIED ON (A) THE "LIST OF SPECIALLY DESIGNATED
NATIONALS AND BLOCKED PERSON" ("SDN LIST") MAINTAINED BY OFAC AND/OR ON ANY
OTHER SIMILAR LIST ("OTHER LIST") MAINTAINED BY OFAC PURSUANT TO ANY AUTHORIZING
STATUTES INCLUDING, BUT NOT LIMITED TO, THE INTERNATIONAL EMERGENCY ECONOMIC
POWERS ACT, 50 U.S.C. §§ 1701 ET SEQ., THE TRADING WITH THE ENEMY ACT, 50 U.S.C.
APP. 1 ET SEQ., AND ANY EXECUTIVE ORDER OR REGULATION PROMULGATED THEREUNDER,
WITH THE RESULT THAT THE INVESTMENT IN LOAN PARTIES (WHETHER DIRECTLY OR
INDIRECTLY) ARE PROHIBITED BY LAW, OR THE LOANS MADE BY LENDER WOULD BE IN
VIOLATION OF LAW, OR (B) THE EXECUTIVE ORDER, ANY RELATED ENABLING LEGISLATION
OR ANY OTHER SIMILAR EXECUTIVE ORDERS, OR (II) ANY EMBARGOED PERSON TO HAVE ANY
DIRECT OR INDIRECT INTEREST, OR ANY NATURE WHATSOEVER IN SUCH LOAN PARTY OR ANY
OF ITS OWNERS OR SUBSIDIARIES, WITH THE RESULT THAT THE INVESTMENT IN SUCH LOAN
PARTY (WHETHER DIRECTLY OR INDIRECTLY) ARE PROHIBITED BY LAW OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREUNDER IS IN VIOLATION OF LAW.

-22-

--------------------------------------------------------------------------------




(Y)               UPON THE ACQUISITION BY ANY LOAN PARTY OF ANY FEE INTEREST IN
REAL PROPERTY, SUCH LOAN PARTY WILL PROMPTLY (AND IN ANY EVENT WITHIN TWO (2)
BUSINESS DAYS OF ACQUISITION) NOTIFY LENDER OF THE ACQUISITION OF SUCH REAL
PROPERTY AND WILL GRANT TO LENDER A FIRST PRIORITY MORTGAGE ON EACH FEE INTEREST
IN REAL PROPERTY NOW OR HEREAFTER OWNED BY SUCH LOAN PARTY, WHICH REAL PROPERTY
SHALL NOT BE SUBJECT TO ANY OTHER LIENS (EXCEPT PERMITTED LIENS), AND SHALL
DELIVER SUCH OTHER DOCUMENTATION AND OPINIONS, IN FORM AND SUBSTANCE
SATISFACTORY TO LENDER, IN CONNECTION WITH THE GRANT OF SUCH MORTGAGE AS LENDER
SHALL REQUEST IN ITS REASONABLE DISCRETION.


8.                  NEGATIVE COVENANTS.  NO LOAN PARTY SHALL AT ANY TIME:


(A)                DISPOSITION OF COLLATERAL.  SELL, ASSIGN, EXCHANGE OR
OTHERWISE DISPOSE OF ANY OF THE COLLATERAL, OTHER THAN (I) INVENTORY CONSISTING
OF (A) OBSOLETE GOODS AND (B) GOODS SOLD IN THE ORDINARY COURSE OF BUSINESS OR
ANY INTEREST THEREIN TO ANY PERSON; (II) EQUIPMENT WHICH IS NO LONGER REQUIRED
OR DEEMED NECESSARY FOR THE CONDUCT OF SUCH LOAN PARTIES’ BUSINESS SO LONG AS,
WITH RESPECT TO THIS CLAUSE (II), THE FOLLOWING CONDITIONS ARE MET:  (A) SUCH
LOAN PARTY RECEIVES THEREFOR A CASH SUM SUBSTANTIALLY EQUAL TO SUCH EQUIPMENT’S
FAIR VALUE AND (B) SUCH LOAN PARTY REMITS SUCH SUM TO LENDER IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT OR REPLACES SUCH EQUIPMENT WITH OTHER EQUIPMENT OF
SIMILAR VALUE WHICH IS SUBJECT TO A FIRST PRIORITY LIEN IN LENDER’S FAVOR.


(B)               LIENS.  CREATE, PERMIT TO BE CREATED OR SUFFER TO EXIST ANY
LIEN UPON ANY OF THE COLLATERAL OR ANY OTHER PROPERTY OF SUCH LOAN PARTY, NOW
OWNED OR HEREAFTER ACQUIRED, EXCEPT THE FOLLOWING (COLLECTIVELY, "PERMITTED
LIENS"): (I) LANDLORDS’, CARRIERS’, WAREHOUSEMEN’S, MECHANICS’ AND OTHER SIMILAR
LIENS ARISING BY OPERATION OF LAW IN THE ORDINARY COURSE OF SUCH LOAN PARTIES’
BUSINESS; (II) LIENS ARISING OUT OF PLEDGE OR DEPOSITS UNDER WORKER’S
COMPENSATION, UNEMPLOYMENT INSURANCE, OLD AGE PENSION, SOCIAL SECURITY,
RETIREMENT BENEFITS OR OTHER SIMILAR LEGISLATION; (III) PURCHASE MONEY LIENS
ARISING IN THE ORDINARY COURSE OF BUSINESS FOR THE PURCHASE OF EQUIPMENT (SO
LONG AS THE INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED THE LESSER OF THE COST
OR FAIR MARKET VALUE OF THE PROPERTY SUBJECT THERETO, SUCH LIEN EXTENDS TO NO
OTHER PROPERTY, AND THE AGGREGATE AMOUNT OF SUCH INDEBTEDNESS SHALL NOT EXCEED
TWO HUNDRED AND FIFTY THOUSAND ($250,000.00) DOLLARS AT ANY TIME); (IV) LIENS
FOR UNPAID TAXES THAT ARE EITHER (A) NOT YET DUE AND PAYABLE, OR (B) ARE SUBJECT
OF PERMITTED PROTESTS; AND (V) THOSE LIENS AND ENCUMBRANCES SET FORTH ON
SCHEDULE "B" ANNEXED HERETO; (VI) LIENS IN FAVOR OF LENDER.  THE TERM "PERMITTED
PROTESTS" AS USED IN THIS SUBSECTION (B) SHALL MEAN THE RIGHTS OF SUCH LOAN
PARTY TO PROTEST ANY LIEN (OTHER THAN A LIEN THAT SECURES THE OBLIGATIONS) OR
TAX (OTHER THAN PAYROLL TAXES OR TAXES THAT ARE THE SUBJECT OF A FEDERAL OR
STATE TAX LIEN); PROVIDED, THAT, (1) A RESERVE WITH RESPECT TO SUCH LIABILITY IS
ESTABLISHED ON THE BOOKS OF SUCH LOAN PARTY IN AN AMOUNT THAT IS REASONABLY
SATISFACTORY TO LENDER, (2) ANY SUCH PROTEST IS INSTITUTED AND DILIGENTLY
PROSECUTED BY SUCH LOAN PARTY IN GOOD FAITH, AND (3) LENDER IS SATISFIED THAT,
WHILE SUCH PROTEST IS PENDING, THERE WILL BE NO IMPAIRMENT OF THE
ENFORCEABILITY, VALIDITY OR PRIORITY OF ANY OF THE LIENS OF LENDER IN AND TO THE
COLLATERAL.

-23-

--------------------------------------------------------------------------------




(C)                DIVIDENDS, REDEMPTIONS, MANAGEMENT FEES.  (I) PAY ANY
DIVIDENDS OR MAKE ANY DISTRIBUTIONS EITHER IN CASH OR PROPERTY, ON OR IN RESPECT
OF, NOR MAKE ANY PAYMENT FOR THE REDEMPTION, RETIREMENT, PURCHASE OR OTHER
ACQUISITION OF, ANY OUTSTANDING EQUITY INTERESTS, OR (II) PAY MANAGEMENT FEES TO
ANY AFFILIATE OF ANY LOAN PARTY EXCEPT ON AN ARMS-LENGTH BASIS FOR SERVICES
ACTUALLY RENDERED TO THE LOAN PARTY IN LIEU OF THE LOAN PARTY INCURRING THE
EXPENSE DIRECTLY.  NOTWITHSTANDING THE FOREGOING, SO LONG AS NO EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING, OR WOULD OCCUR AS A RESULT OF SUCH PAYMENT,
BORROWERS MAY MAKE PERMITTED TAX DISTRIBUTIONS.


(D)               LOANS.  MAKE ANY LOANS OR ADVANCES TO ANY INDIVIDUAL,
PARTNERSHIP, TRUST OR OTHER CORPORATION, INCLUDING, WITHOUT LIMITATION, SUCH
LOAN PARTY’S DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES AND OTHER
AFFILIATES, EXCEPT ADVANCES TO OFFICERS OR EMPLOYEES WITH RESPECT TO EXPENSES
INCURRED BY THEM IN THE ORDINARY COURSE OF THEIR DUTIES WHICH ARE PROPERLY
REIMBURSABLE BY SUCH LOAN PARTY.


(E)                GUARANTEES.  ASSUME, GUARANTY, ENDORSE OR OTHERWISE BECOME
DIRECTLY OR CONTINGENTLY LIABLE IN RESPECT OF (INCLUDING WITHOUT LIMITATION BY
WAY OF AGREEMENT, CONTINGENT OR OTHERWISE, TO PURCHASE, PROVIDE FUNDS TO OR
OTHERWISE INVEST IN A DEBTOR OR OTHERWISE TO ASSURE A CREDITOR AGAINST LOSS),
ANY INDEBTEDNESS (EXCEPT GUARANTEES BY ENDORSEMENT OF INSTRUMENTS FOR DEPOSIT OR
COLLECTION IN THE ORDINARY COURSE OF BUSINESS AND GUARANTEES IN FAVOR OF LENDER)
OF ANY PERSON.


(F)                 INDEBTEDNESS.  ISSUE EVIDENCE OF INDEBTEDNESS OR SUFFER TO
EXIST INDEBTEDNESS IN THE AGGREGATE OUTSTANDING AT ANY TIME FOR ALL LOAN PARTIES
IN ADDITION TO INDEBTEDNESS TO LENDER, EXCEPT (I) INDEBTEDNESS OR LIABILITIES OF
SUCH LOAN PARTY OTHER THAN FOR MONEY BORROWED, INCURRED OR ARISING IN THE
ORDINARY COURSE OF BUSINESS, (II) OTHER INDEBTEDNESS OF SUCH LOAN PARTY FOR
MONEY BORROWED WHICH HAS BEEN SUBORDINATED ON TERMS AND CONDITIONS SATISFACTORY
TO LENDER, AND (III) INDEBTEDNESS RELATING TO PERMITTED LIENS.


(G)               INVESTMENTS.  (I) USE ANY LOAN PROCEEDS TO PURCHASE OR CARRY
ANY "MARGIN STOCK" (AS DEFINED IN REGULATION U OF THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM) OR (II) INVEST IN OR PURCHASE ANY EQUITY INTERESTS OF
ANY PERSON, EXCEPT READILY MARKETABLE DIRECT OBLIGATIONS OF, OR OBLIGATIONS
GUARANTEED BY, THE UNITED STATES OF AMERICA OR ANY AGENCY THEREOF.


(H)               TRANSACTIONS WITH AFFILIATES.  ENTER INTO ANY LEASE OR OTHER
TRANSACTION WITH ANY SHAREHOLDER, OFFICER, MEMBER, PARTNER OR AFFILIATE ON TERMS
ANY LESS FAVORABLE THAN THOSE WHICH MIGHT BE OBTAINED AT THE TIME FROM PERSONS
WHO (OR ENTITIES WHICH) ARE NOT SUCH A SHAREHOLDER, OFFICER, MEMBER, PARTNER OR
AFFILIATE.


(I)                 SUBSIDIARIES.  SELL, TRANSFER OR OTHERWISE DISPOSE OF ANY
EQUITY INTERESTS OF ANY SUBSIDIARY OF SUCH LOAN PARTY.


(J)                 MERGERS, CONSOLIDATIONS, SALES OR ASSET ACQUISITIONS.  (I)
MERGE OR CONSOLIDATE WITH OR INTO ANY PERSON; (II) ENTER INTO ANY JOINT VENTURE
OR PARTNERSHIP WITH ANY PERSON; (III) CONVEY, LEASE OR SELL ALL OR ANY MATERIAL
PORTION OF ITS PROPERTY OR ASSETS OR BUSINESS TO ANY OTHER PERSON, EXCEPT FOR
THE SALE OF INVENTORY IN THE ORDINARY COURSE OF ITS BUSINESS; (IV) CONVEY, LEASE
OR SELL ANY OF ITS ASSETS TO ANY PERSON FOR LESS THAN THE FAIR MARKET VALUE
THEREOF; OR (V) ACQUIRE (IN ANY TRANSACTION ANALOGOUS IN PURPOSE OR EFFECT TO A
CONSOLIDATION OR MERGER) ALL OR SUBSTANTIALLY ALL OF THE ASSETS OR EQUITY
INTERESTS OF ANY PERSON.

-24-

--------------------------------------------------------------------------------




(K)               CHANGE IN LEGAL STATUS.  (I) CHANGE ITS NAME, ITS PLACE OF
BUSINESS OR, IF MORE THAN ONE, CHIEF EXECUTIVE OFFICE, OR ITS MAILING ADDRESS OR
ORGANIZATIONAL IDENTIFICATION NUMBER (IF APPLICABLE), PRIOR TO GIVING LENDER
TWENTY (20) DAYS PRIOR WRITTEN NOTICE; OR (II) CHANGE ITS TYPE OF ORGANIZATION,
JURISDICTION OF ORGANIZATION OR OTHER LEGAL STRUCTURE, PRIOR TO GIVING LENDER AT
LEAST TWENTY (20) DAYS PRIOR WRITTEN NOTICE.  IF ANY LOAN PARTY DOES NOT HAVE AN
ORGANIZATIONAL IDENTIFICATION NUMBER AND LATER OBTAINS ONE, SUCH LOAN PARTY
SHALL PROMPTLY NOTIFY LENDER OF SUCH ORGANIZATIONAL IDENTIFICATION NUMBER.


(L)                 MINIMUM EBITDA.  BORROWER SHALL NOT PERMIT ITS CONSOLIDATED
EBITDA TO BE LESS THAN THE FOLLOWING AMOUNTS FOR THE FOLLOWING PERIODS:

Period                                                                        
Amount

 

3 months ending 12/31/2019                                      $55,000.00

6 months ending 3/31/2020                                        $220,000.00

9 months ending 6/30/2020                                        $640,000.00

12 months ending 9/31/2020 and

for the twelve (12) month period ending

as of the end of each fiscal month thereafter             $1,000,000.00

 

Borrower shall provide Lender with a covenant compliance certificate in the form
of Exhibit 3 within thirty (30) days after the end of each testing period to
demonstrate its compliance with this Minimum EBITDA covenant.


9.                  LOAN PARTIES’ REPORTS.


(A)                EACH LOAN PARTY COVENANTS AND AGREES THAT, FROM THE DATE
HEREOF UNTIL PAYMENT AND PERFORMANCE IN FULL OF ALL OBLIGATIONS, AND UNTIL THE
TERMINATION OF THIS AGREEMENT, UNLESS LENDER OTHERWISE CONSENTS IN WRITING, SUCH
LOAN PARTY SHALL DELIVER OR CAUSE TO BE DELIVERED TO LENDER: (I) WITHIN THIRTY
(30) DAYS AFTER THE CLOSE OF EACH FISCAL MONTH OF LOAN PARTIES, INTERNALLY
PREPARED FINANCIAL STATEMENTS OF LOAN PARTIES ON A CONSOLIDATED AND
CONSOLIDATING BASIS INCLUDING BALANCE SHEETS AS OF THE CLOSE OF EACH MONTH,
STATEMENTS OF INCOME AND RETAINED EARNINGS FOR SUCH MONTH AND FOR THAT PORTION
OF THE FISCAL YEAR-TO-DATE THEN ENDED,  WHICH SHALL BE PREPARED ON A BASIS
CONSISTENT WITH THAT OF THE PRECEDING PERIOD OR CONTAINING DISCLOSURE OF THE
EFFECT ON FINANCIAL CONDITION OR RESULTS OF OPERATIONS OF ANY CHANGE IN SUCH
PREPARATION, AND WHICH SHALL BE CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF LOAN
PARTIES AS BEING ACCURATE AND FAIRLY PRESENTING THE FINANCIAL CONDITION OF LOAN
PARTIES; (II) WITHIN FIFTEEN (15) DAYS OF THE END OF EACH FISCAL MONTH, A COPY
OF THE GENERAL LEDGER TRIAL BALANCE OF LOAN PARTIES; (III) WITHIN NINETY (90)
DAYS AFTER THE CLOSE OF EACH FISCAL YEAR (BEGINNING WITH THE YEAR ENDING
DECEMBER 31, 2019) OF LOAN PARTIES, CONSOLIDATED AND CONSOLIDATING FINANCIAL
STATEMENTS OF LOAN PARTIES FOR EACH SUCH FISCAL YEAR, AUDITED BY RECOGNIZED
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS SELECTED BY LOAN PARTIES AND REASONABLY
SATISFACTORY TO LENDER, AND CERTIFIED, WITHOUT ANY QUALIFICATIONS (INCLUDING ANY
(A) "GOING CONCERN" OR LIKE QUALIFICATION OR EXCEPTION, (B) QUALIFICATION OR
EXCEPTION AS TO THE SCOPE OF SUCH AUDIT, OR (C) QUALIFICATION WHICH RELATES TO
THE TREATMENT OR CLASSIFICATION OF ANY ITEM AND WHICH, AS A CONDITION TO THE
REMOVAL OF SUCH QUALIFICATION, WOULD REQUIRE AN ADJUSTMENT TO SUCH ITEM, THE
EFFECT OF WHICH WOULD BE TO CAUSE ANY NONCOMPLIANCE WITH THE FINANCIAL COVENANTS
SET FORTH IN THIS AGREEMENT), BY SUCH

-25-

--------------------------------------------------------------------------------


accountants to have been prepared in accordance with GAAP, applied on a basis
consistent with that of the preceding year or containing disclosure of the
effect on financial condition or results of operations of any change in the
application of accounting principles during the year (such audited financial
statements to include a balance sheet, income statement, statement of cash flow,
and statement of shareholder’s equity, and, if prepared, such accountants’
letter to management); (iv) annually, at least thirty (30) days before the
beginning of each fiscal year of Loan Parties, projections on a consolidated and
consolidating basis of Loan Parties’ balance sheet, statement of profit and loss
and cash flow for the next succeeding fiscal year, broken down on a month to
month basis, such forecast to be updated to reflect the current forecast
presented to Loan Parties’ board of directors, partners, members or managers;
(v) within ten (10) days of the close of each month, (A) monthly aging of
accounts receivable (with unique customer account numbers) and accounts payable
and inventory status reports in form, scope and substance satisfactory to
Lender, and (B) a reconciliation of accounts receivable aging, trade accounts
payable aging, and inventory perpetual of each Borrower to the general ledger
and the monthly financial statements, including any book reserves related to
each category; (vi) daily loan and collateral descriptions, including without
limitation, sales, cash receipts and adjustments, in the form supplied by Lender
to Borrowers; (vii) within ten (10) days after Loan Parties’ receipt, any
management letter prepared by Loan Parties’ independent auditors; (viii)
contemporaneously with the delivery to shareholders or governmental agencies,
copies of all material reports relating to material financial information of
Loan Parties delivered to shareholders or filed with governmental agencies; (ix)
upon receipt, copies of all bank account statements for all bank accounts
maintained by Loan Parties and reconciliations for each such bank account; (x)
promptly upon Lender’s written request, (A) a detailed list of each Borrower’s
customers, with address and contact information, and (B) such other information
about the financial condition and operations of Loan Parties, as Lender may,
from time to time, reasonably request; (xi) promptly upon becoming aware of any
Event of Default, or the occurrence or existence of an event which, with the
passage of time or the giving of notice or both, would constitute an Event of
Default hereunder, notice thereof in writing; (xii) within two (2) days of any
filing with the Securities and Exchange Commission, a copy of such filing; and
(xiii) within two (2) days of any payment on account of the Carlisle Debt or any
Past Due Management Fees, a calculation of the Borrower’s Fixed Charge Coverage
Ratio for the preceding twelve (12) month period together with a certification
as to Availability which shall be certified by the chief financial officer of
Loan Parties as being accurate after giving effect to such payment under the
Carlisle Debt or Past Due Management Fees.


(B)               ALL INFORMATION REGARDING SALES, CASH RECEIPTS, ACCOUNTS AND
INVENTORY SHALL BE TRANSMITTED TO LENDER ELECTRONICALLY, IN ACCEPTABLE FORMATS
(FILES WITH EXTENSIONS *.PRN, *.PDF, *.TXT, *.XLS, AND OTHER ELECTRONIC READABLE
FORMATS ARE ACCEPTABLE; SCANNED COPIES ARE NOT ACCEPTABLE), EITHER TRANSMITTED
TO LENDER VIA INTERNET OR E-MAIL.  IN THE EVENT THAT LOAN PARTIES FAIL TO REPORT
SUCH INFORMATION TO LENDER ELECTRONICALLY, LENDER RESERVES THE RIGHT, IN ITS
SOLE DISCRETION, TO CHARGE BORROWERS A MONTHLY FEE IN AN AMOUNT NECESSARY TO
COVER THE COSTS OF THE MANUAL INPUT OF SUCH DATA BY LENDER.


10.              LENDER’S REPORTS.  AFTER THE END OF EACH MONTH, LENDER WILL
RENDER TO BORROWER REPRESENTATIVE A STATEMENT OF BORROWERS’ LOAN ACCOUNT WITH
LENDER HEREUNDER, SHOWING ALL APPLICABLE CREDITS AND DEBITS.  EACH STATEMENT
SHALL BE CONSIDERED CORRECT AND TO HAVE BEEN ACCEPTED BY BORROWERS AND SHALL BE
CONCLUSIVELY BINDING UPON BORROWERS IN RESPECT OF ALL CHARGES, DEBITS AND
CREDITS OF WHATSOEVER NATURE CONTAINED THEREIN UNDER OR PURSUANT TO THIS
AGREEMENT, AND THE CLOSING BALANCE SHOWN THEREIN, UNLESS BORROWER REPRESENTATIVE
NOTIFIES LENDER IN WRITING OF ANY DISCREPANCY WITHIN TWENTY (20) DAYS FROM THE
MAILING BY LENDER TO BORROWER REPRESENTATIVE OF ANY SUCH MONTHLY STATEMENT.

-26-

--------------------------------------------------------------------------------




11.              DEFAULT; RIGHTS AND REMEDIES UPON DEFAULT.  UPON THE OCCURRENCE
OF ANY ONE OR MORE OF THE FOLLOWING EVENTS (EACH, AN "EVENT OF DEFAULT"), ANY
AND ALL OBLIGATIONS OF THE BORROWERS TO LENDER SHALL BECOME IMMEDIATELY DUE AND
PAYABLE, AT THE OPTION OF LENDER AND WITHOUT NOTICE OR DEMAND. THE OCCURRENCE OF
ANY SUCH EVENT OF DEFAULT SHALL ALSO CONSTITUTE, WITHOUT NOTICE OR DEMAND, A
DEFAULT UNDER ALL OTHER AGREEMENTS BETWEEN LENDER AND ANY LOAN PARTY AND
INSTRUMENTS AND PAPERS GIVEN LENDER BY ANY LOAN PARTY, WHETHER SUCH AGREEMENTS,
INSTRUMENTS, OR PAPERS NOW EXIST OR HEREAFTER ARISE, NAMELY:


(I)                 THE FAILURE BY ANY BORROWER TO PAY UPON DEMAND (OR WHEN DUE,
IF NOT PAYABLE ON DEMAND) ANY OF THE OBLIGATIONS.


(II)               THE FAILURE BY ANY LOAN PARTY TO PROMPTLY, PUNCTUALLY AND
FAITHFULLY PERFORM, OR OBSERVE ANY TERM, COVENANT OR AGREEMENT ON ITS PART TO BE
PERFORMED OR OBSERVED PURSUANT TO ANY OF THE PROVISIONS OF THIS AGREEMENT.


(III)             ANY REPRESENTATION OR WARRANTY HERETOFORE, NOW OR HEREAFTER
MADE BY ANY LOAN PARTY TO LENDER, IN ANY DOCUMENTS, INSTRUMENT, AGREEMENT, OR
PAPER WAS NOT TRUE OR ACCURATE WHEN GIVEN.


(IV)             THE OCCURRENCE OF ANY EVENT SUCH THAT ANY INDEBTEDNESS
(INCLUDING, WITHOUT LIMITATION, THE CARLISLE DEBT) OF ANY LOAN PARTY FROM ANY
LENDER OTHER THAN LENDER COULD BE ACCELERATED, NOTWITHSTANDING THAT SUCH
ACCELERATION HAS NOT TAKEN PLACE.


(V)               THE OCCURRENCE OF ANY EVENT WHICH WOULD CAUSE A LIEN CREDITOR,
AS THAT TERM IS DEFINED IN SECTION 9-102 OF THE CODE, TO TAKE PRIORITY OVER
ADVANCES MADE BY LENDER.


(VI)             A FILING AGAINST OR RELATING TO ANY LOAN PARTY OF (A) A FEDERAL
TAX LIEN IN FAVOR OF THE UNITED STATES OF AMERICA OR ANY POLITICAL SUBDIVISION
OF THE UNITED STATES OF AMERICA, OR (B) A STATE TAX LIEN IN FAVOR OF ANY STATE
OF THE UNITED STATES OF AMERICA OR ANY POLITICAL SUBDIVISION OF ANY SUCH STATE.


(VII)           THE OCCURRENCE OF ANY EVENT OF DEFAULT UNDER ANY AGREEMENT
BETWEEN LENDER AND ANY LOAN PARTY OR INSTRUMENT OR PAPER GIVEN LENDER BY ANY
LOAN PARTY, WHETHER SUCH AGREEMENT, INSTRUMENT, OR PAPER NOW EXISTS OR HEREAFTER
ARISES (NOTWITHSTANDING THAT LENDER MAY NOT HAVE EXERCISED ITS RIGHTS UPON
DEFAULT UNDER ANY SUCH OTHER AGREEMENT, INSTRUMENT OR PAPER).


(VIII)         ANY ACT BY, AGAINST, OR RELATING TO ANY LOAN PARTY, OR ITS
PROPERTY OR ASSETS, WHICH ACT CONSTITUTES THE APPLICATION FOR, CONSENT TO, OR
SUFFERANCE OF THE APPOINTMENT OF A RECEIVER, TRUSTEE OR OTHER PERSON, PURSUANT
TO COURT ACTION OR OTHERWISE, OVER ALL, OR ANY PART OF ANY LOAN PARTY’S
PROPERTY.

-27-

--------------------------------------------------------------------------------




(IX)             THE GRANTING OF ANY TRUST MORTGAGE OR EXECUTION OF AN
ASSIGNMENT FOR THE BENEFIT OF THE CREDITORS OF ANY LOAN PARTY, OR THE OCCURRENCE
OF ANY OTHER VOLUNTARY OR INVOLUNTARY LIQUIDATION OR EXTENSION OF DEBT AGREEMENT
FOR ANY LOAN PARTY; THE FAILURE BY ANY LOAN PARTY TO GENERALLY PAY THE DEBTS OF
SUCH LOAN PARTY AS THEY MATURE; ADJUDICATION OF BANKRUPTCY OR INSOLVENCY
RELATIVE TO ANY LOAN PARTY; THE ENTRY OF AN ORDER FOR RELIEF OR SIMILAR ORDER
WITH RESPECT TO ANY LOAN PARTY IN ANY INSOLVENCY OR LIQUIDATION PROCEEDING; THE
FILING OF ANY COMPLAINT, APPLICATION, OR PETITION BY OR AGAINST ANY LOAN PARTY
INITIATING ANY INSOLVENCY OR LIQUIDATION PROCEEDING; THE CALLING OR SUFFERANCE
OF A MEETING OF CREDITORS OF ANY LOAN PARTY; THE MEETING BY ANY LOAN PARTY WITH
A FORMAL OR INFORMAL CREDITOR’S COMMITTEE; THE OFFERING BY OR ENTERING INTO BY
ANY LOAN PARTY OF ANY COMPOSITION, EXTENSION OR ANY OTHER ARRANGEMENT SEEKING
RELIEF OR EXTENSION FOR THE DEBTS OF SUCH LOAN PARTY, OR THE INITIATION OF ANY
OTHER JUDICIAL OR NON-JUDICIAL PROCEEDING OR AGREEMENT BY, AGAINST OR INCLUDING
ANY LOAN PARTY WHICH SEEKS OR INTENDS TO ACCOMPLISH A REORGANIZATION OR
ARRANGEMENT WITH CREDITORS.


(X)               THE ENTRY OF ANY JUDGMENT AGAINST ANY LOAN PARTY, WHICH
JUDGMENT IS NOT SATISFIED OR APPEALED FROM (WITH EXECUTION OR SIMILAR PROCESS
STAYED) WITHIN THIRTY (30) DAYS OF ITS ENTRY.


(XI)             THE OCCURRENCE OF ANY EVENT OR CIRCUMSTANCE WITH RESPECT TO ANY
LOAN PARTY SUCH THAT LENDER SHALL BELIEVE THAT THE PROSPECT OF PAYMENT OF ALL OR
ANY PART OF THE OBLIGATIONS OR THE PERFORMANCE BY ANY LOAN PARTY UNDER THIS
AGREEMENT OR ANY OTHER AGREEMENT BETWEEN LENDER AND ANY LOAN PARTY IS IMPAIRED
OR THERE SHALL OCCUR ANY MATERIAL ADVERSE CHANGE IN THE BUSINESS OR FINANCIAL
CONDITION OF ANY LOAN PARTY.


(XII)           THE ENTRY OF ANY COURT ORDER WHICH ENJOINS, RESTRAINS OR IN ANY
WAY PREVENTS ANY LOAN PARTY CONDUCTING ALL OR ANY PART OF ITS BUSINESS AFFAIRS
IN THE ORDINARY COURSE OF BUSINESS.


(XIII)         ANY CHANGE IN THE IDENTITY, AUTHORITY OR RESPONSIBILITIES OF TODD
DUPEE AS SENIOR VICE PRESIDENT AND CHIEF ACCOUNTING OFFICER OF THE BORROWERS, OR
ALBERT SHAIO AS PRESIDENT AND CHIEF EXECUTIVE OFFICER OF THE BORROWERS ABSENT A
REPLACEMENT REASONABLY ACCEPTABLE TO LENDER WITHIN FORTY-FIVE (45) DAYS AND/OR
ANY DIRECT OR INDIRECT CHANGE IN THE OWNERSHIP OF THE EQUITY INTERESTS OF ANY
LOAN PARTY (EXCEPTING TRANS-LUX WHICH IS PUBLICLY TRADED) FROM THAT EXISTING AT
THE EXECUTION OF THIS AGREEMENT.


(XIV)         THE OCCURRENCE OF ANY UNINSURED LOSS, THEFT, DAMAGE OR DESTRUCTION
TO ANY MATERIAL ASSET(S) OF ANY LOAN PARTY.


(XV)           ANY ACT BY OR AGAINST, OR RELATING TO ANY LOAN PARTY OR THEIR
RESPECTIVE ASSETS PURSUANT TO WHICH ANY CREDITOR OF SUCH LOAN PARTY SEEKS TO
RECLAIM OR REPOSSESS OR RECLAIMS OR REPOSSESSES ALL OR A PORTION OF SUCH LOAN
PARTY’S ASSETS.


(XVI)         THE TERMINATION OF EXISTENCE, DISSOLUTION, OR LIQUIDATION OF ANY
LOAN PARTY OR THE CEASING TO CARRY ON ACTIVELY ANY SUBSTANTIAL PART OF ANY LOAN
PARTY’S OR  CURRENT BUSINESSES.


(XVII)       THIS AGREEMENT SHALL, AT ANY TIME AFTER ITS EXECUTION AND DELIVERY
AND FOR ANY REASON, CEASE (A) TO CREATE A VALID AND PERFECTED FIRST PRIORITY
LIEN IN AND TO THE PROPERTY PURPORTED TO BE SUBJECT TO THIS AGREEMENT; OR (B) TO
BE IN FULL FORCE AND EFFECT OR SHALL BE DECLARED NULL AND VOID, OR THE VALIDITY
OR ENFORCEABILITY HEREOF SHALL BE CONTESTED BY ANY LOAN PARTY DENIES IT HAS ANY
FURTHER LIABILITY OR OBLIGATION HEREUNDER.

-28-

--------------------------------------------------------------------------------




(XVIII)     ANY GUARANTOR OR ANY PERSON SIGNING A GUARANTY, OR SUPPORT OR WORK
THROUGH AGREEMENT IN FAVOR OF LENDER SHALL REPUDIATE, PURPORT TO REVOKE OR FAIL
TO PERFORM ITS/HIS OBLIGATIONS UNDER ITS/HIS GUARANTY OR SUPPORT OR WORK THROUGH
AGREEMENT IN FAVOR OF LENDER OR ANY INDIVIDUAL GUARANTOR SHALL DIE, ABSENT A
REPLACEMENT REASONABLY ACCEPTABLE TO LENDER WITHIN FORTY-FIVE (45) DAYS
THEREAFTER.


(XIX)         [RESERVED].


(XX)           BORROWER'S FAILURE TO MAINTAIN A FIXED CHARGE COVERAGE RATIO OF
AT LEAST 1.1 TO 1.0 FOR THE PRECEDING TWELVE (12) MONTH PERIOD AND HAVE
AVAILABILITY OF AT LEAST FOUR HUNDRED THOUSAND ($400,000.00) DOLLARS IMMEDIATELY
FOLLOWING AND AFTER GIVING EFFECT TO ANY PAYMENT UNDER THE CARLISLE DEBT OR THE
PAST DUE MANAGEMENT FEES.


(XXI)         BORROWER’S FAILURE TO EXTEND THE CARLISLE DEBT IN FORM REASONABLY
SATISFACTORY TO LENDER ON OR BEFORE DECEMBER 1, 2020, BUT ONLY IN THE EVENT SUCH
CARLISLE DEBT HAS NOT PREVIOUSLY BEEN SATISFIED IN FULL.

Upon the occurrence and during the continuance of an Event of Default, Lender
may declare any obligation Lender may have hereunder to be cancelled, declare
all Obligations of Borrowers to be due and payable (provided that upon the
occurrence of an Event of Default under Section 11(viii) or (ix), all
Obligations shall be immediately due and payable) and proceed to enforce payment
of the Obligations and to exercise any and all of the rights and remedies
afforded to Lender by the Uniform Commercial Code or under the terms of this
Agreement or otherwise.


(B)               ANY SALE OR OTHER DISPOSITION OF THE COLLATERAL MAY BE AT
PUBLIC OR PRIVATE SALE UPON SUCH TERMS AND IN SUCH MANNER AS LENDER DEEMS
ADVISABLE, HAVING DUE REGARD TO COMPLIANCE WITH ANY STATUTE OR REGULATION WHICH
MIGHT AFFECT, LIMIT OR APPLY TO LENDER’S DISPOSITION OF THE COLLATERAL.  LENDER
MAY CONDUCT ANY SUCH SALE OR OTHER DISPOSITION OF THE COLLATERAL UPON ANY LOAN
PARTY’S PREMISES. UNLESS THE COLLATERAL IS PERISHABLE OR THREATENS TO DECLINE
SPEEDILY IN VALUE, OR IS OF A TYPE CUSTOMARILY SOLD ON A RECOGNIZED MARKET (IN
WHICH EVENT LENDER SHALL PROVIDE BORROWER REPRESENTATIVE WITH SUCH NOTICE AS MAY
BE PRACTICABLE UNDER THE CIRCUMSTANCES), LENDER SHALL GIVE BORROWER
REPRESENTATIVE AT LEAST THE GREATER OF THE MINIMUM NOTICE REQUIRED BY LAW OR
SEVEN (7) DAYS PRIOR WRITTEN NOTICE OF THE DATE, TIME AND PLACE OF ANY PROPOSED
PUBLIC SALE, AND OF THE DATE AFTER WHICH ANY PRIVATE SALE OR OTHER DISPOSITION
OF THE COLLATERAL MAY BE MADE. LENDER MAY PURCHASE THE COLLATERAL, OR ANY
PORTION OF IT AT ANY PUBLIC SALE.


(C)                IF LENDER SELLS ANY OF THE COLLATERAL ON CREDIT, BORROWERS
WILL BE CREDITED ONLY WITH PAYMENTS ACTUALLY MADE BY THE PURCHASER OF SUCH
COLLATERAL AND RECEIVED BY LENDER.  IF THE PURCHASER FAILS TO PAY FOR THE
COLLATERAL, LENDER MAY RE-SELL THE COLLATERAL AND BORROWERS SHALL BE CREDITED
WITH THE PROCEEDS OF THE SALE.

-29-

--------------------------------------------------------------------------------




(D)               IN CONNECTION WITH LENDER’S EXERCISE OF LENDER’S RIGHTS UNDER
THIS AGREEMENT, LENDER MAY ENTER UPON, OCCUPY AND USE ANY PREMISES OWNED OR
OCCUPIED BY ANY LOAN PARTY, AND MAY EXCLUDE LOAN PARTIES FROM SUCH PREMISES OR
PORTION THEREOF AS MAY HAVE BEEN SO ENTERED UPON, OCCUPIED, OR USED BY LENDER.
LENDER SHALL NOT BE REQUIRED TO REMOVE ANY OF THE COLLATERAL FROM ANY SUCH
PREMISES UPON LENDER’S TAKING POSSESSION THEREOF, AND MAY RENDER ANY COLLATERAL
UNUSABLE TO LOAN PARTIES.  IN NO EVENT SHALL LENDER BE LIABLE TO LOAN PARTIES
FOR USE OR OCCUPANCY BY LENDER OF ANY PREMISES PURSUANT TO THIS AGREEMENT.


(E)                UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT, LENDER MAY
REQUIRE LOAN PARTIES  TO ASSEMBLE THE COLLATERAL AND MAKE IT AVAILABLE TO LENDER
AT LOAN PARTIES’ SOLE RISK AND EXPENSE AT A PLACE OR PLACES WHICH ARE REASONABLY
CONVENIENT TO BOTH LENDER AND LOAN PARTIES.


(F)                 FOR PURPOSES OF THIS AGREEMENT, AN EVENT OF DEFAULT SHALL BE
DEEMED TO BE CONTINUING UNTIL SUCH TIME AS SUCH EVENT OF DEFAULT IS WAIVED IN
WRITING BY LENDER.


12.              STANDARDS FOR EXERCISING REMEDIES.  TO THE EXTENT THAT
APPLICABLE LAW IMPOSES DUTIES ON LENDER TO EXERCISE REMEDIES FOLLOWING THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT IN A COMMERCIALLY
REASONABLE MANNER, EACH LOAN PARTY ACKNOWLEDGES AND AGREES THAT IT IS NOT
COMMERCIALLY UNREASONABLE FOR LENDER (A) TO FAIL TO INCUR EXPENSES REASONABLY
DEEMED SIGNIFICANT BY LENDER TO PREPARE COLLATERAL FOR DISPOSITION OR OTHERWISE
TO COMPLETE RAW MATERIAL OR WORK IN PROCESS INTO FINISHED GOODS OR OTHER
FINISHED PRODUCTS FOR DISPOSITION, (B) TO FAIL TO OBTAIN THIRD PARTY CONSENTS
FOR ACCESS TO COLLATERAL TO BE DISPOSED OF, OR TO OBTAIN OR, IF NOT REQUIRED BY
OTHER LAW, TO FAIL TO OBTAIN GOVERNMENTAL OR THIRD PARTY CONSENTS FOR THE
COLLECTION OR DISPOSITION OF COLLATERAL TO BE COLLECTED OR DISPOSED OF, (C) TO
FAIL TO EXERCISE COLLECTION REMEDIES AGAINST ACCOUNT DEBTORS OR OTHER PERSONS
OBLIGATED ON COLLATERAL OR TO REMOVE LIENS OR ENCUMBRANCES ON OR ANY ADVERSE
CLAIMS AGAINST COLLATERAL, (D) TO EXERCISE COLLECTION REMEDIES AGAINST ACCOUNT
DEBTORS AND OTHER PERSONS OBLIGATED ON COLLATERAL DIRECTLY OR THROUGH THE USE OF
COLLECTION AGENCIES AND OTHER COLLECTION SPECIALISTS, (E) TO ADVERTISE
DISPOSITIONS OF COLLATERAL THROUGH PUBLICATIONS OR MEDIA OF GENERAL CIRCULATION,
WHETHER OR NOT THE COLLATERAL IS OF A SPECIALIZED NATURE, (F) TO CONTACT OTHER
PERSONS, WHETHER OR NOT IN THE SAME BUSINESS AS ANY LOAN PARTY, FOR EXPRESSIONS
OF INTEREST IN ACQUIRING ALL OR ANY PORTION OF THE COLLATERAL, (G) TO HIRE ONE
OR MORE PROFESSIONAL AUCTIONEERS TO ASSIST IN THE DISPOSITION OF COLLATERAL,
WHETHER OR NOT THE COLLATERAL IS OF A SPECIALIZED NATURE, (H) TO DISPOSE OF THE
COLLATERAL BY UTILIZING INTERNET SITES THAT PROVIDE FOR THE AUCTION OF ASSETS OF
THE TYPES INCLUDED IN THE COLLATERAL OR THAT HAVE THE REASONABLE CAPABILITY OF
DOING SO, OR THAT MATCH BUYERS AND SELLERS OF ASSETS, (I) TO DISPOSE OF ASSETS
IN WHOLESALE RATHER THAN RETAIL MARKETS, (J) TO DISCLAIM DISPOSITION WARRANTIES,
AND SPECIFICALLY TO DISCLAIM ANY WARRANTIES OF TITLE OR THE LIKE, (K) TO
PURCHASE INSURANCE OR CREDIT ENHANCEMENTS TO INSURE LENDER AGAINST RISKS OF
LOSS, COLLECTION OR DISPOSITION OF COLLATERAL OR TO PROVIDE TO LENDER A
GUARANTEED RETURN FROM THE COLLECTION OR DISPOSITION OF COLLATERAL, OR (1) TO
THE EXTENT DEEMED APPROPRIATE BY LENDER, TO OBTAIN THE SERVICES OF OTHER
BROKERS, INVESTMENT BANKERS, CONSULTANTS AND OTHER PROFESSIONALS TO ASSIST
LENDER IN THE COLLECTION OR DISPOSITION OF ANY OF THE COLLATERAL. EACH LOAN
PARTY ACKNOWLEDGES THAT THE PURPOSE OF THIS SECTION IS TO PROVIDE NON-EXHAUSTIVE
INDICATIONS OF WHAT ACTIONS OR OMISSIONS BY LENDER WOULD NOT BE COMMERCIALLY
UNREASONABLE IN LENDER’S EXERCISE OF REMEDIES AGAINST THE COLLATERAL AND THAT
OTHER ACTIONS OR OMISSIONS BY LENDER SHALL NOT BE DEEMED COMMERCIALLY
UNREASONABLE SOLELY ON ACCOUNT OF NOT BEING INDICATED IN THIS SECTION. WITHOUT
LIMITATION UPON THE FOREGOING, NOTHING CONTAINED IN THIS SECTION SHALL BE
CONSTRUED TO GRANT ANY RIGHTS TO ANY LOAN PARTY OR TO IMPOSE ANY DUTIES ON
LENDER THAT WOULD NOT HAVE BEEN GRANTED OR IMPOSED BY THIS AGREEMENT OR BY
APPLICABLE LAW IN THE ABSENCE OF THIS SECTION.

-30-

--------------------------------------------------------------------------------




13.              CONDITIONS OF LENDING.


(A)                THE WILLINGNESS OF LENDER TO CONSIDER MAKING THE INITIAL LOAN
HEREUNDER SHALL BE SUBJECT TO THE CONDITIONS PRECEDENT THAT LENDER SHALL HAVE
RECEIVED ALL OF THE FOLLOWING, EACH IN FORM AND SUBSTANCE SATISFACTORY TO
LENDER:


(I)                 THIS AGREEMENT, PROPERLY EXECUTED ON BEHALF OF LOAN PARTIES.


(II)               EACH NOTE DRAWN TO THE ORDER OF LENDER IN THE FORM ATTACHED
HERETO.


(III)             A TRUE AND CORRECT COPY OF ANY AND ALL LEASES PURSUANT TO
WHICH ANY LOAN PARTY IS LEASING ANY REAL PROPERTY, TOGETHER WITH A DULY EXECUTED
LANDLORD’S CONSENT AND WAIVER WITH RESPECT TO THE PREMISES LOCATED THERETO.


(IV)             CURRENT SEARCHES OF APPROPRIATE FILING OFFICES SHOWING THAT (A)
NO STATE OR FEDERAL TAX LIENS HAVE BEEN FILED AND REMAIN IN EFFECT AGAINST ANY
LOAN PARTY, (B) NO FINANCING STATEMENTS HAVE BEEN FILED AND REMAIN IN EFFECT
AGAINST ANY LOAN PARTY, EXCEPT THOSE FINANCING STATEMENTS RELATING TO LIENS SET
FORTH ON SCHEDULE "B" ANNEXED HERETO AND THOSE FINANCING STATEMENTS FILED BY
LENDER, AND (C) LENDER HAS DULY FILED ALL FINANCING STATEMENTS NECESSARY TO
PERFECT THE LIENS GRANTED HEREUNDER, TO THE EXTENT THE LIENS ARE CAPABLE OF
BEING PERFECTED BY FILING.


(V)               A CERTIFICATE OF THE SECRETARY, ASSISTANT SECRETARY, GENERAL
PARTNER, MEMBER OR MANAGER OF EACH LOAN PARTY, CERTIFYING AS TO (A) THE
RESOLUTIONS OF THE DIRECTORS AND, IF REQUIRED, THE SHAREHOLDERS, PARTNERS OR
MEMBERS OF SUCH LOAN PARTY, AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AGREEMENT AND RELATED DOCUMENTS, (B) THE CERTIFICATE OR ARTICLES OF
INCORPORATION OR FORMATION AND BY-LAWS, PARTNERSHIP OR OPERATING AGREEMENT OF
SUCH LOAN PARTY (AS APPLICABLE), AND (C) THE SIGNATURES OF THE OFFICERS OR
AGENTS OF SUCH LOAN PARTY AUTHORIZED TO EXECUTE AND DELIVER THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, INCLUDING LOAN REQUESTS, ON BEHALF OF SUCH LOAN PARTY.


(VI)             A CURRENT CERTIFICATE ISSUED BY THE SECRETARY OF STATE OF THE
STATE OF EACH LOAN PARTY’S INCORPORATION OR FORMATION, CERTIFYING THAT SUCH LOAN
PARTY IS IN COMPLIANCE WITH ALL ORGANIZATIONAL REQUIREMENTS OF SUCH STATE.


(VII)           EVIDENCE THAT EACH LOAN PARTY IS DULY LICENSED OR QUALIFIED TO
TRANSACT BUSINESS IN ALL JURISDICTIONS WHERE THE CHARACTER OF THE PROPERTY OWNED
OR LEASED OR THE NATURE OF THE BUSINESS TRANSACTED BY IT MAKES SUCH LICENSING OR
QUALIFICATION NECESSARY.


(VIII)         AN OPINION OF COUNSEL FOR EACH LOAN PARTY DELIVERED TO LENDER (IN
FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO LENDER).

-31-

--------------------------------------------------------------------------------




(IX)             CERTIFICATES OF THE INSURANCE REQUIRED HEREUNDER, WITH ALL
HAZARD INSURANCE CONTAINING A LENDER’S LOSS PAYABLE ENDORSEMENT IN FAVOR OF
LENDER AND GENERAL LIABILITY INSURANCE NAMING LENDER AS AN ADDITIONAL INSURED.


(X)               A LIQUIDATING CONTRACT WORK-THROUGH AGREEMENT, PROPERLY
EXECUTED BY ALBERTO SHAIO AND TODD DUPEE, PURSUANT TO WHICH EACH SUCH PERSON
AGREES TO COOPERATE AND ASSIST LENDER IN CERTAIN EVENTS RELATED TO BORROWERS’
DEFAULTS IN CONNECTION WITH THE OBLIGATIONS AS WELL AS A CERTAIN NON-COMPETE
COVENANTS.


(XI)             A TRADEMARK SECURITY AGREEMENT FROM TRANS-LUX TO LENDER IN FORM
REASONABLY SATISFACTORY TO LENDER.


(XII)           [RESERVED].


(XIII)         PAYMENT OF THE FEES DUE THROUGH THE DATE OF THE INITIAL LOAN AND
EXPENSES INCURRED BY LENDER THROUGH SUCH DATE REQUIRED TO BE PAID BY BORROWERS
PURSUANT TO THIS AGREEMENT.


(XIV)         A BORROWING BASE CERTIFICATE FOR BORROWERS WHICH INDICATES THAT
SUCH BORROWERS HAVE AVAILABILITY OF NOT LESS THAN FOUR HUNDRED THOUSAND
($400,000.00) DOLLARS AFTER GIVING EFFECT TO (A) THE INITIAL EXTENSIONS OF
CREDIT HEREUNDER, (B) THE PAYMENT OF ALL FEES AND EXPENSES REQUIRED TO BE PAID
BY BORROWERS ON THE DATE HEREOF, AND (C) THE AMOUNT OF ALL TRADE PAYABLES UNPAID
FOR MORE THAN SIXTY (60) DAYS FROM DUE DATE.


(XV)           SUCH OTHER DOCUMENTS, INSTRUMENTS AND AGREEMENTS AS LENDER IN ITS
SOLE DISCRETION MAY REQUIRE.


(XVI)         A CUSTOMER IDENTIFICATION INFORMATION FORM AND SUCH OTHER FORMS
AND VERIFICATION AS LENDER MAY NEED TO COMPLY WITH THE U.S.A. PATRIOT ACT.


(XVII)       DEPOSIT ACCOUNT CONTROL AGREEMENTS, IN FORM AND SUBSTANCE
SATISFACTORY TO LENDER, DULY AUTHORIZED, EXECUTED AND DELIVERED BY LENDER, EACH
APPLICABLE LOAN PARTY AND EACH APPLICABLE BANK WITH RESPECT TO EACH OF THE
DEPOSIT ACCOUNTS SET FORTH ON SCHEDULE "C" ANNEXED HERETO.


(XVIII)      TO THE EXTENT NOT LISTED ABOVE, ALL OTHER AGREEMENTS, DOCUMENTS AND
INSTRUMENTS LISTED ON THE CLOSING DOCUMENT INDEX PREVIOUSLY PROVIDED TO LOAN
PARTIES.


(B)               LENDER WILL NOT CONSIDER A REQUEST FOR ANY LOAN UNLESS ON THE
DATE THEREOF:


(I)                 THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 6
HEREOF ARE CORRECT ON AND AS OF THE DATE OF SUCH LOAN, AS THOUGH MADE ON AND AS
OF SUCH DATE, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES
RELATE SOLELY TO AN EARLIER DATE; AND


(II)               NO EVENT HAS OCCURRED AND IS CONTINUING, OR WOULD RESULT FROM
SUCH LOAN WHICH CONSTITUTES AN EVENT OF DEFAULT OR WHICH, WITH NOTICE OR THE
PASSAGE OF TIME OR BOTH, WOULD CONSTITUTE AN EVENT OF DEFAULT.

-32-

--------------------------------------------------------------------------------




14.              WAIVER OF JURY TRIAL.  EACH LOAN PARTY AND LENDER EACH HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT ANY LOAN PARTY OR
LENDER MAY HAVE OR HEREAFTER HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.  EACH LOAN
PARTY HEREBY CERTIFIES THAT NEITHER LENDER NOR ANY OF ITS REPRESENTATIVES,
AGENTS OR COUNSEL HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT LENDER WOULD
NOT, IN THE EVENT OF ANY SUCH SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THIS
WAIVER OF RIGHT TO TRIAL BY JURY. EACH LOAN PARTY ACKNOWLEDGES THAT LENDER HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THIS WAIVER. 
EACH LOAN PARTY ACKNOWLEDGES THAT IT HAS READ THE PROVISIONS OF THIS AGREEMENT
AND IN PARTICULAR, THIS SECTION; HAS CONSULTED LEGAL COUNSEL; UNDERSTANDS THE
RIGHT IT IS GRANTING IN THIS AGREEMENT AND IS WAIVING IN THIS SECTION IN
PARTICULAR; AND MAKES THE ABOVE WAIVER KNOWINGLY, VOLUNTARILY AND INTENTIONALLY.


15.              CONSENT TO JURISDICTION.  EACH LOAN PARTY AND LENDER AGREE THAT
ANY ACTION OR PROCEEDING TO ENFORCE OR ARISING OUT OF THIS AGREEMENT MAY BE
COMMENCED IN ANY COURT OF THE COMMONWEALTH OF MASSACHUSETTS OR IN THE DISTRICT
COURT OF THE UNITED STATES FOR THE DISTRICT OF MASSACHUSETTS, AND EACH LOAN
PARTY WAIVES PERSONAL SERVICE OF PROCESS AND AGREE THAT A SUMMONS AND COMPLAINT
COMMENCING AN ACTION OR PROCEEDING IN ANY SUCH COURT SHALL BE PROPERLY SERVED
AND CONFER PERSONAL JURISDICTION IF SERVED BY REGISTERED OR CERTIFIED MAIL TO
LOAN PARTY REPRESENTATIVE, OR AS OTHERWISE PROVIDED BY THE LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS OR THE UNITED STATES OF AMERICA.


16.              TERMINATION.


(A)                UNLESS SOONER TERMINATED BY LENDER AS A RESULT OF THE
OCCURRENCE OF  AN EVENT OF DEFAULT, BORROWERS’ ELIGIBILITY TO REQUEST LOANS
HEREUNDER SHALL COMMENCE ON THE DATE HEREOF AND SHALL CONTINUE FOR A PERIOD
THROUGH AND INCLUDING SEPTEMBER 16, 2022 (THE "TERM").  IF BORROWERS DESIRE TO
TERMINATE THIS AGREEMENT PRIOR TO THE END OF THE TERM, BORROWERS SHALL GIVE AT
LEAST SIXTY (60) DAYS PRIOR WRITTEN NOTICE TO LENDER OF BORROWERS’ INTENTION TO
DO SO AND SHALL PAY TO LENDER THE TERMINATION CHARGE SET FORTH BELOW.  AT THE
END OF THE TERM, BORROWERS SHALL PAY THE ENTIRE BALANCE OF THE LOANS AND ALL
OTHER OUTSTANDING OBLIGATIONS.  FURTHER, UPON TERMINATION OF THIS AGREEMENT, ALL
OF THE RIGHTS, INTERESTS AND REMEDIES OF LENDER AND OBLIGATIONS OF BORROWERS
SHALL SURVIVE AND BORROWERS SHALL HAVE NO RIGHT TO RECEIVE, AND LENDER SHALL
HAVE NO OBLIGATION TO MAKE, ANY FURTHER LOANS.  UPON FULL, FINAL AND
INDEFEASIBLE PAYMENT OF THE OBLIGATIONS TO LENDER, ALL RIGHTS AND REMEDIES OF
BORROWERS AND LENDER HEREUNDER SHALL CEASE, SO LONG AS ANY PAYMENT SO MADE TO
LENDER AND APPLIED TO THE OBLIGATIONS IS NOT THEREAFTER RECOVERED FROM OR REPAID
BY LENDER IN WHOLE OR IN PART IN ANY INSOLVENCY OR LIQUIDATION PROCEEDING
INSTITUTED BY OR AGAINST ANY BORROWER, WHEREUPON THIS AGREEMENT SHALL BE
AUTOMATICALLY REINSTATED WITHOUT ANY FURTHER ACTION BY BORROWERS AND LENDER AND
SHALL CONTINUE TO BE FULLY APPLICABLE TO SUCH OBLIGATIONS TO THE SAME EXTENT AS
THOUGH THE PAYMENT SO RECOVERED OR REPAID HAD NEVER BEEN ORIGINALLY MADE ON SUCH
OBLIGATIONS.


(B)               IF THIS AGREEMENT IS TERMINATED BY LENDER FOLLOWING THE
OCCURRENCE OF AN EVENT OF DEFAULT OR IF BORROWERS REQUEST THAT LENDER TERMINATE
THIS AGREEMENT, THEN BORROWERS SHALL PAY TO LENDER A TERMINATION FEE IN AN
AMOUNT EQUAL TO (I) ONE HUNDRED TWENTY THOUSAND ($120,000.00) DOLLARS IF THE
TERMINATION OCCURS ON OR BEFORE THE FIRST ANNIVERSARY OF THIS AGREEMENT; (II)
EIGHTY THOUSAND ($80,000.00) DOLLARS IF THE TERMINATION OCCURS AFTER THE FIRST
ANNIVERSARY OF THIS AGREEMENT BUT ON OR BEFORE THE SECOND ANNIVERSARY OF THIS
AGREEMENT, AND (III) FORTY THOUSAND ($40,000.00) DOLLARS IF THE TERMINATION
OCCURS AFTER THE SECOND ANNIVERSARY OF THIS AGREEMENT BUT ON OR BEFORE THE END
OF THE TERM. 

-33-

--------------------------------------------------------------------------------




(C)                IN THE EVENT THAT BORROWERS DESIRE TO TERMINATE THIS
AGREEMENT PRIOR TO THE END OF THE TERM AND FAILS TO DELIVER TO LENDER THE SIXTY
(60) DAY NOTICE REQUIRED PURSUANT TO SECTION 16(A) ABOVE, BORROWERS MAY
NEVERTHELESS TERMINATE THIS AGREEMENT AND PAY THE OBLIGATIONS IN FULL IF IT (I)
PAYS THE TERMINATION CHARGE SET FORTH IN SECTION 16(B) ABOVE, AND (II) PAYS
ADDITIONAL INTEREST FOR EACH DAY THAT THE NOTICE WAS SHORT OF THE REQUIRED SIXTY
(60) DAY NOTICE, WHICH INTEREST SHALL BE IN AN AMOUNT THAT IS EQUAL TO THE
DEFAULT RATE BASED ON BORROWERS’ AVERAGE BORROWINGS UNDER THIS AGREEMENT FOR THE
TWO (2) MONTH PERIOD PRIOR TO THE DATE THAT LENDER RECEIVES DELIVERY OF ACTUAL
NOTICE OF BORROWERS’ INTENTION TO TERMINATE THIS AGREEMENT.


17.              JOINT AND SEVERAL OBLIGATIONS.


(A)                THE OBLIGATIONS ARE THE JOINT AND SEVERAL OBLIGATION OF EACH
BORROWER.  EACH BORROWER EXPRESSLY REPRESENTS AND WARRANTS THAT IT IS PART OF A
COMMON ENTERPRISE AND THAT ANY FINANCIAL ACCOMMODATIONS BY LENDER HEREUNDER AND
UNDER THE OTHER LOAN DOCUMENTS ARE AND WILL BE OF DIRECT AND INDIRECT INTEREST,
BENEFIT AND ADVANTAGE TO BORROWER.


(B)               TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
OBLIGATIONS OF BORROWERS SHALL NOT BE AFFECTED BY (I) THE FAILURE OF LENDER TO
ASSERT ANY CLAIM OR DEMAND OR TO ENFORCE OR EXERCISE ANY RIGHT OR REMEDY AGAINST
ANY BORROWER UNDER THE PROVISIONS OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR
OTHERWISE, (II) ANY RESCISSION, WAIVER, AMENDMENT OR MODIFICATION OF, OR ANY
RELEASE FROM ANY OF THE TERMS OR PROVISIONS OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR (III) THE FAILURE TO PERFECT ANY LIEN IN, OR THE RELEASE OF, ANY OF
THE COLLATERAL OR OTHER SECURITY HELD BY OR ON BEHALF OF LENDER.


(C)                THE OBLIGATIONS OF BORROWERS SHALL NOT BE SUBJECT TO ANY
REDUCTION, LIMITATION, IMPAIRMENT OR TERMINATION FOR ANY REASON, INCLUDING ANY
CLAIM OF WAIVER, RELEASE, SURRENDER, ALTERATION OR COMPROMISE OF ANY OF THE
OBLIGATIONS, AND SHALL NOT BE SUBJECT TO ANY DEFENSE OR SETOFF, COUNTERCLAIM,
RECOUPMENT OR TERMINATION WHATSOEVER BY REASON OF THE INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY OF ANY OF THE OBLIGATIONS OR OTHERWISE. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE OBLIGATIONS OF BORROWERS HEREUNDER SHALL NOT BE
DISCHARGED OR IMPAIRED OR OTHERWISE AFFECTED BY THE FAILURE OF LENDER TO ASSERT
ANY CLAIM OR DEMAND OR TO ENFORCE ANY REMEDY UNDER THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR ANY OTHER AGREEMENT, BY ANY WAIVER OR MODIFICATION OF ANY
PROVISION OF ANY THEREOF, ANY DEFAULT, FAILURE OR DELAY, WILLFUL OR OTHERWISE,
IN THE PERFORMANCE OF ANY OF THE OBLIGATIONS, OR BY ANY OTHER ACT OR OMISSION
THAT MAY OR MIGHT IN ANY MANNER OR TO ANY EXTENT VARY THE RISK OF BORROWERS OR
THAT WOULD OTHERWISE OPERATE AS A DISCHARGE OF ANY BORROWER AS A MATTER OF LAW
OR EQUITY.


(D)               TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH
BORROWER WAIVES ANY DEFENSE BASED ON OR ARISING OUT OF ANY DEFENSE OF ANY OTHER
BORROWER OR THE UNENFORCEABILITY OF THE OBLIGATIONS OR ANY PART THEREOF FROM ANY
CAUSE, OR THE CESSATION FROM ANY CAUSE OF THE LIABILITY OF ANY OTHER BORROWER. 
LENDER MAY, AT ITS ELECTION, FORECLOSE ON ANY SECURITY HELD BY ONE OR MORE OF
THEM BY ONE OR MORE JUDICIAL OR NON-JUDICIAL SALES, ACCEPT AN ASSIGNMENT OF ANY
SUCH SECURITY IN LIEU OF FORECLOSURE, COMPROMISE OR ADJUST ANY PART OF THE
OBLIGATIONS, MAKE ANY OTHER ACCOMMODATION WITH ANY OTHER BORROWER, OR EXERCISE
ANY OTHER RIGHT OR REMEDY AVAILABLE TO IT AGAINST ANY OTHER BORROWER, WITHOUT
AFFECTING OR IMPAIRING IN ANY WAY THE LIABILITY OF ANY BORROWER HEREUNDER. EACH
BORROWER WAIVES ANY DEFENSE ARISING OUT OF ANY SUCH ELECTION EVEN THOUGH SUCH
ELECTION OPERATES, PURSUANT TO APPLICABLE LAW, TO IMPAIR OR TO EXTINGUISH ANY
RIGHT OF REIMBURSEMENT OR SUBROGATION OR OTHER RIGHT OR REMEDY OF SUCH BORROWER
AGAINST ANY OTHER BORROWER, AS THE CASE MAY BE, OR ANY SECURITY.

-34-

--------------------------------------------------------------------------------




(E)                EACH BORROWER IS OBLIGATED TO REPAY THE OBLIGATIONS AS JOINT
AND SEVERAL OBLIGORS UNDER THIS AGREEMENT.  UPON PAYMENT BY ANY BORROWER OF ANY
OBLIGATIONS, ALL RIGHTS OF SUCH BORROWER AGAINST ANY OTHER BORROWER ARISING AS A
RESULT THEREOF BY WAY OF RIGHT OF SUBROGATION, CONTRIBUTION, REIMBURSEMENT,
INDEMNITY OR OTHERWISE SHALL IN ALL RESPECTS BE SUBORDINATE AND JUNIOR IN RIGHT
OF PAYMENT TO THE PRIOR INDEFEASIBLE PAYMENT IN FULL IN CASH OF ALL THE
OBLIGATIONS AND THE TERMINATION OF LENDER’S COMMITMENT TO MAKE LOANS.  IN
ADDITION, ANY INDEBTEDNESS OF ANY BORROWER NOW OR HEREAFTER HELD BY ANY OTHER
BORROWER IS HEREBY SUBORDINATED IN RIGHT OF PAYMENT TO THE PRIOR INDEFEASIBLE
PAYMENT IN FULL OF THE OBLIGATIONS AND NO BORROWER WILL DEMAND, SUE FOR OR
OTHERWISE ATTEMPT TO COLLECT ANY SUCH INDEBTEDNESS.


18.              BORROWER REPRESENTATIVE.  EACH BORROWER HEREBY IRREVOCABLY
APPOINTS AND CONSTITUTES TRANS-LUX AS ITS AGENT (IN SUCH CAPACITY, THE "BORROWER
REPRESENTATIVE") TO REQUEST AND RECEIVE LOANS PURSUANT TO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS FROM LENDER IN THE NAME OR ON BEHALF OF SUCH BORROWER.
LENDER MAY DISBURSE THE LOANS TO SUCH BANK ACCOUNT OF BORROWER REPRESENTATIVE OR
A BORROWER OR OTHERWISE MAKE SUCH LOANS TO A BORROWER, IN EACH CASE AS BORROWER
REPRESENTATIVE MAY DESIGNATE OR DIRECT, WITHOUT NOTICE TO ANY OTHER BORROWER. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, LENDER MAY AT ANY
TIME AND FROM TIME TO TIME REQUIRE THAT LOANS BE DISBURSED DIRECTLY TO AN
OPERATING ACCOUNT OF A BORROWER OR TO ANY OTHER PERSON.  IN ADDITION, EACH LOAN
PARTY HEREBY IRREVOCABLY APPOINTS AND CONSTITUTES THE BORROWER REPRESENTATIVE AS
ITS AGENT TO RECEIVE STATEMENTS ON ACCOUNT AND ALL OTHER NOTICES FROM LENDER
WITH RESPECT TO THE OBLIGATIONS OR OTHERWISE UNDER OR IN CONNECTION WITH THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.


19.              MISCELLANEOUS.


(A)                NO DELAY OR OMISSION ON THE PART OF LENDER IN EXERCISING ANY
RIGHTS SHALL OPERATE AS A WAIVER OF SUCH RIGHT OR ANY OTHER RIGHT.  WAIVER ON
ANY ONE OCCASION SHALL NOT BE CONSTRUED AS A BAR TO OR WAIVER OF ANY RIGHT OR
REMEDY ON ANY FUTURE OCCASION. ALL LENDER’S RIGHTS AND REMEDIES, WHETHER
EVIDENCED HEREBY OR BY ANY OTHER AGREEMENT, INSTRUMENT OR PAPER, SHALL BE
CUMULATIVE AND MAY BE EXERCISED SINGULARLY OR CONCURRENTLY.


(B)               LENDER IS AUTHORIZED TO MAKE LOANS UNDER THE TERMS OF THIS
AGREEMENT UPON THE REQUEST, EITHER WRITTEN OR ORAL, IN THE NAME OF BORROWERS BY
ANY AUTHORIZED PERSON WHOSE NAME APPEARS AT THE END OF THIS AGREEMENT OR BY ANY
OF THE FOLLOWING NAMED PERSONS, FROM TIME TO TIME, HOLDING THE FOLLOWING OFFICES
OF BORROWER REPRESENTATIVE, PRESIDENT, TREASURER, MANAGER AND SUCH OTHER
OFFICERS AND AUTHORIZED SIGNATORIES AS MAY FROM TIME TO TIME BE SET FORTH IN
SEPARATE RESOLUTIONS.

-35-

--------------------------------------------------------------------------------




(C)                THIS AGREEMENT SHALL BIND AND INURE TO THE BENEFIT OF THE
RESPECTIVE SUCCESSORS AND ASSIGNS OF EACH OF THE PARTIES HERETO; PROVIDED,
HOWEVER, THAT, NO LOAN PARTY MAY ASSIGN THIS AGREEMENT OR ANY RIGHTS OR DUTIES
HEREUNDER WITHOUT LENDER’S PRIOR WRITTEN CONSENT AND ANY PROHIBITED ASSIGNMENT
SHALL BE ABSOLUTELY VOID. NO CONSENT TO AN ASSIGNMENT BY LENDER SHALL RELEASE
ANY BORROWER FROM ITS OBLIGATIONS.  LENDER MAY ASSIGN THIS AGREEMENT AND ITS
RIGHTS AND DUTIES HEREUNDER AND NO CONSENT OR APPROVAL BY ANY LOAN PARTY IS
REQUIRED IN CONNECTION WITH ANY SUCH ASSIGNMENT.  LENDER RESERVES THE RIGHT TO
SELL, ASSIGN, TRANSFER, NEGOTIATE OR GRANT PARTICIPATIONS IN ALL OR ANY PART OF,
OR ANY INTEREST IN LENDER’S RIGHTS AND BENEFITS HEREUNDER.  IN CONNECTION WITH
ANY ASSIGNMENT OR PARTICIPATION, LENDER MAY DISCLOSE ALL DOCUMENTS AND
INFORMATION WHICH LENDER NOW OR HEREAFTER MAY HAVE RELATING TO LOAN PARTIES OR
LOAN PARTIES’ BUSINESSES.  TO THE EXTENT THAT LENDER ASSIGNS ITS RIGHTS AND
OBLIGATIONS HEREUNDER TO ANOTHER PARTY, LENDER THEREAFTER SHALL BE RELEASED FROM
SUCH ASSIGNED OBLIGATIONS TO LOAN PARTIES AND SUCH ASSIGNMENT SHALL EFFECT A
NOVATION BETWEEN ANY LOAN PARTY AND SUCH OTHER PARTY.


(D)                EACH BORROWER AGREES THAT ANY AND ALL LOANS MADE BY LENDER TO
SUCH BORROWER OR FOR ITS ACCOUNT UNDER THIS AGREEMENT SHALL BE CONCLUSIVELY
DEEMED TO HAVE BEEN AUTHORIZED BY SUCH BORROWER AND TO HAVE BEEN MADE PURSUANT
TO DULY AUTHORIZED REQUESTS THEREFOR ON ITS BEHALF.


(E)                UNLESS OTHERWISE DEFINED IN THIS AGREEMENT, CAPITALIZED WORDS
SHALL HAVE THE MEANINGS SET FORTH IN THE UNIFORM COMMERCIAL CODE AS IN EFFECT IN
THE COMMONWEALTH OF MASSACHUSETTS AS OF THE DATE OF THIS AGREEMENT.


(F)                 PARAGRAPH AND SECTION HEADINGS USED IN THIS AGREEMENT ARE
FOR CONVENIENCE ONLY, AND SHALL NOT AFFECT THE CONSTRUCTION OF THIS AGREEMENT. 
IF ONE OR MORE PROVISIONS OF THIS AGREEMENT (OR THE APPLICATION THEREOF) SHALL
BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT IN ANY JURISDICTION, THE
SAME SHALL NOT INVALIDATE OR RENDER ILLEGAL OR UNENFORCEABLE SUCH PROVISION (OR
ITS APPLICATION) IN ANY OTHER JURISDICTION OR ANY OTHER PROVISION OF THIS
AGREEMENT (OR ITS APPLICATION).  THIS AGREEMENT IS THE ENTIRE AGREEMENT OF THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY PRIOR
WRITTEN OR VERBAL COMMUNICATIONS OR INSTRUMENTS RELATING THERETO.


(G)                UNLESS OTHERWISE PROVIDED IN THIS AGREEMENT, ALL NOTICES OR
DEMANDS BY ANY PARTY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
BE IN WRITING AND (EXCEPT FOR FINANCIAL STATEMENTS AND OTHER INFORMATIONAL
DOCUMENTS WHICH MAY BE SENT BY FIRST-CLASS MAIL, POSTAGE PREPAID) SHALL BE
PERSONALLY DELIVERED OR SENT BY REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID,
RETURN RECEIPT REQUESTED), OVERNIGHT COURIER, OR FACSIMILE TO BORROWER
REPRESENTATIVE OR TO LENDER, AS THE CASE MAY BE, AT ITS ADDRESS SET FORTH AT THE
END OF THIS AGREEMENT.

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other. All
notices or demand sent in accordance with this section shall be deemed received
on the earlier of the date of actual receipt or three (3) days after the deposit
thereof in the mail.


(H)                LENDER SHALL HAVE NO OBLIGATION TO MAINTAIN ANY ELECTRONIC
RECORDS OR ANY DOCUMENTS, SCHEDULES, INVOICES, AGINGS OR ANY OTHER PAPER
DELIVERED TO LENDER BY ANY LOAN PARTY  IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER AGREEMENT FOR MORE THAN FOUR (4) MONTHS AFTER RECEIPT OF THE SAME BY
LENDER.

-36-

--------------------------------------------------------------------------------




(I)                  NEITHER THIS AGREEMENT NOR ANY UNCERTAINTY OR AMBIGUITY
HEREIN SHALL BE CONSTRUED OR RESOLVED AGAINST LENDER OR LOAN PARTIES, WHETHER
UNDER ANY RULE OF CONSTRUCTION OR OTHERWISE. ON THE CONTRARY, THIS AGREEMENT HAS
BEEN REVIEWED BY ALL PARTIES AND SHALL BE CONSTRUED AND INTERPRETED ACCORDING TO
THE ORDINARY MEANING OF THE WORDS USED SO AS TO FAIRLY ACCOMPLISH THE PURPOSES
AND INTENTIONS OF ALL PARTIES HERETO.


(J)                  EACH PROVISION OF THIS AGREEMENT SHALL BE SEVERABLE FROM
EVERY OTHER PROVISION OF THIS AGREEMENT FOR THE PURPOSE OF DETERMINING THE LEGAL
ENFORCEABILITY OF ANY SPECIFIC PROVISION.


(K)               THIS AGREEMENT, TOGETHER WITH THE OTHER DOCUMENTS AND
INSTRUMENTS EXECUTED CONCURRENTLY HEREWITH REPRESENT THE ENTIRE AND FINAL
UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY AND SHALL NOT BE CONTRADICTED OR QUALIFIED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT OTHER AGREEMENT, ORAL OR WRITTEN, BEFORE THE DATE
HEREOF.


(L)                  THIS AGREEMENT CAN ONLY BE AMENDED BY A WRITING SIGNED BY
BOTH LENDER AND LOAN PARTIES.


(M)              LENDER HEREBY NOTIFIES LOAN PARTIES THAT PURSUANT TO THE
REQUIREMENTS OF THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO
LAW OCTOBER 26, 2001)), IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION
THAT IDENTIFIES EACH LOAN PARTY AND EACH OTHER PARTY TO THE TRANSACTION
CONTEMPLATED HEREUNDER, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF SUCH
LOAN PARTY AND EACH SUCH OTHER PARTY AND OTHER INFORMATION THAT WILL ALLOW
LENDER TO IDENTIFY SUCH LOAN PARTY AND EACH SUCH OTHER PARTY IN ACCORDANCE
THEREWITH.


(N)                THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE COUNTERPARTS, EACH
OF WHICH SHALL BE EFFECTIVE UPON DELIVERY AND, THEREAFTER, SHALL BE DEEMED TO BE
AN ORIGINAL, AND ALL OF WHICH SHALL BE TAKEN AS ONE AND THE SAME INSTRUMENT WITH
THE SAME EFFECT AS IF EACH PARTY HERETO HAD SIGNED ON THE SAME SIGNATURE PAGE.
ANY SIGNATURE PAGE OF THIS AGREEMENT MAY BE DETACHED FROM ANY COUNTERPART OF
THIS AGREEMENT WITHOUT IMPAIRING THE LEGAL EFFECT OF ANY SIGNATURE THERETO AND
MAY BE ATTACHED TO ANOTHER PART OF THIS AGREEMENT IDENTICAL IN FORM HERETO AND
HAVING ATTACHED TO IT ONE OR MORE ADDITIONAL SIGNATURE PAGES.  THIS AGREEMENT
MAY BE TRANSMITTED BY FACSIMILE MACHINE OR BY ELECTRONIC MAIL IN PORTABLE
DOCUMENT FORMAT ("PDF") AND SIGNATURES APPEARING ON FAXED INSTRUMENTS AND/OR
ELECTRONIC MAIL INSTRUMENTS SHALL BE TREATED AS ORIGINAL SIGNATURES.  ANY PARTY
DELIVERING AN EXECUTED COUNTERPART OF THIS AGREEMENT BY FACSIMILE OR OTHER
ELECTRONIC METHOD OF TRANSMISSION ALSO SHALL DELIVER AN ORIGINAL EXECUTED
COUNTERPART OF THIS AGREEMENT, BUT THE FAILURE TO DELIVER AN ORIGINAL EXECUTED
COUNTERPART SHALL NOT AFFECT THE VALIDITY, ENFORCEABILITY OR BINDING EFFECT
HEREOF.


(O)                THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS SHALL GOVERN
THE CONSTRUCTION OF THIS AGREEMENT AND THE RIGHTS AND DUTIES OF THE PARTIES
HERETO.  THIS AGREEMENT SHALL TAKE EFFECT AS A SEALED INSTRUMENT.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGES.]

-37-

--------------------------------------------------------------------------------



 


IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date first set forth above.

BORROWERS:

 

TRANS-LUX CORPORATION

FAIRPLAY CORPORATION

 

 

By:                                                                             

Name:     Todd Dupee

Title:       Senior Vice President and

               Chief Accounting Officer of each

               of the above Companies

 

Address:          135 East 57th Street, 14th Floor

                        New York, NY 10022

 

Telephone:       800-243-5544

Telecopier:       515-266-0127

Email:              tdupee@trans-lux.com

 

 

 

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE.]

[Signature Page to Loan and Security Agreement]

--------------------------------------------------------------------------------



[SIGNATURES CONTINUED FROM THE PREVIOUS PAGE.]

GUARANTORS:

 

TRANS-LUX CANADA LTD.

TRANS-LUX ENERGY CORPORATION

TRANS-LUX DISPLAY CORPORATION

TRANS-LUX INVESTMENT CORPORATION

 

 

By:                                                                             

Name:     Todd Dupee

Title:       Senior Vice President and

               Chief Accounting Officer of each

               of the above Companies

 

 

 

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE.]

[Signature Page to Loan and Security Agreement]

--------------------------------------------------------------------------------



[SIGNATURES CONTINUED FROM THE PREVIOUS PAGE.]

LENDER:

 

MIDCAP BUSINESS CREDIT LLC

 

 

By:                                                                             

Name:  Steven A. Samson

Title:    President

 

Address:          433 South Main Street

         West Hartford, Connecticut 06110

Attn:                Steven A. Samson, President

Telephone:       860-503-1629

Telecopier:       800-217-0500

Email:              ssamson@midcap.com



 


[Signature Page to Loan and Security Agreement]

--------------------------------------------------------------------------------



SCHEDULES

The following Schedules to the within Loan and Security Agreement are
respectively described in the section indicated.  Those Schedules in which no
information has been inserted shall be deemed to read "None". 

SCHEDULE "A"

Borrowers’ and Guarantors’ Principal Offices, Places of Business and
Organizational Identification Number

Loan Party

Principal Office Address

Name of Party Who Owns or Leases the Property

Trans-Lux Corporation

135 East 57th Street, 14th Floor

New York, NY  10022

135 E 57th Street Tenant LLC

Trans-Lux Canada Ltd.

135 East 57th Street, 14th Floor

New York, NY  10022

135 E 57th Street Tenant LLC

Trans-Lux Display Corporation

135 East 57th Street, 14th Floor

New York, NY  10022

135 E 57th Street Tenant LLC

Trans-Lux Energy Corporation

135 East 57th Street, 14th Floor

New York, NY  10022

135 E 57th Street Tenant LLC

Fairplay Corporation

135 East 57th Street, 14th Floor

New York, NY  10022

135 E 57th Street Tenant LLC

Trans-Lux Investment Corporation

135 East 57th Street, 14th Floor

New York, NY  10022

135 E 57th Street Tenant LLC

 

Loan Party

Address

Name of Party Who Owns or Leases the Property

Property Located At Such Address

Trans-Lux Corporation

135 East 57th Street, 14th Fl.

New York, NY  10022

135 E 57th Street Tenant LLC

Accounts

Trans-Lux Corporation

6110 Aviator Drive

St. Louis, Missouri 63042

Aviator 3 and 7 LLC

Inventory/Machinery

Trans-Lux Corporation

1700 Delaware Avenue

Des Moines, Iowa 50317

Penta Partners LLC

Inventory/Machinery

 

Loan Party

Jurisdiction of Formation

Organizational Identification Number

Trans-Lux Corporation

Delaware

96828

Trans-Lux Canada Ltd.

Canada

035128-8

Trans-Lux Display Corporation

Delaware

2241887

Trans-Lux Energy Corporation

Connecticut

1001983

Fairplay Corporation

Iowa

203555

Trans-Lux Investment Corporation

Delaware

2093660

 

--------------------------------------------------------------------------------





SCHEDULE "B"

Other Encumbrances and Liens

Loan Party

 

Secured Party or Mortgagee

Description of Collateral

Payment Terms and Dates of Maturity

Trans-Lux Corporation

Aviator 3 and 7, LLC

Enterprise Bank & Trust Letter of Credit No. 200-1675 for $250,000 as security
deposit for office lease

Expires 6/17/20; secured by cash in our Enterprise Bank & Trust account
6020004524

Trans-Lux Corporation

City of Hazelwood, Missouri

Enterprise Bank & Trust Letter of Credit No. 200-1746 for $650,000 as support
for forgivable loan from City of Hazelwood

Expires 5/17/20; secured by cash in our Enterprise Bank & Trust account
6020004487

Trans-Lux Corporation

Aviator 3 and 7, LLC

Security interest and lien on all personal property & trade fixtures in our
Hazelwood location

Pursuant to section 14 of our lease, which expires 11/15/24

 


--------------------------------------------------------------------------------



SCHEDULE "C"

Deposit Accounts

Loan Party

Bank

Account Number

Type of Account

Trans-Lux Corporation

Enterprise Bank & Trust

6020003644

Checking

Trans-Lux Corporation

Enterprise Bank & Trust

6020004479

Checking

Trans-Lux Corporation

Enterprise Bank & Trust

6020004487

Checking

Trans-Lux Corporation

Enterprise Bank & Trust

6020004524

Checking

FairPlay Corporation

Bankers Trust

48674

Checking

FairPlay Corporation

Bankers Trust

89443

Checking

FairPlay Corporation

Bankers Trust

48909

Checking

Trans-Lux Corporation

People’s United Bank

0337014610

Checking

Trans-Lux Corporation

People’s United Bank

0337014602

Checking

Trans-Lux Corporation

People’s United Bank

0337014661

Checking

Trans-Lux Canada Ltd.

TD Canada Trust

5248509

Checking

 

--------------------------------------------------------------------------------






EXHIBIT 1

Form of Revolving Time Note

MIDCAP BUSINESS CREDIT LLC

REVOLVING TIME NOTE

$4,000,000.00

 

September 16, 2019

For value received, each of the undersigned (hereinafter jointly, severally and
collectively, "Borrowers" and each, a "Borrower") hereby promises to pay to the
order of MIDCAP BUSINESS CREDIT LLC, a Texas limited liability company
("Lender"), at its offices in West Hartford, Connecticut, or at any other place
designated at any time by the holder hereof, in lawful money of the United
States of America and in immediately available funds, the principal sum of Four
Million ($4,000,000.00) Dollars or, if less, the aggregate unpaid principal
amount of all Revolving Loans made by Lender to Borrowers under the Loan
Agreement (as hereinafter defined), together with interest on the principal
amount hereunder remaining unpaid from time to time, computed on the basis of
the actual number of days elapsed and a 360-day year, from the date hereof until
this Revolving Time Note is fully paid at the rate from time to time in effect
under the Loan and Security Agreement (All Assets) of even date herewith ("Loan
Agreement") among Borrowers, Lender and certain other Persons from time to time
party thereto.  Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Loan Agreement.

The principal hereof and interest accruing thereon shall be due and payable as
provided in the Loan Agreement.

This Note may be prepaid only in accordance with the Loan Agreement.

This Note is issued pursuant, and is subject, to the Loan Agreement, which
provides, among other things, for acceleration hereof.  This Note is the
"Revolving Note" referred to in the Loan Agreement.

This Note is secured, among other things, pursuant to the Loan Agreement, and
may now or hereafter be secured by one or more other security agreements,
mortgages, deeds of trust, assignments or other instruments or agreements.

Borrowers hereby agree to pay all costs of collection, including attorneys’ fees
and legal expenses in the event this Note is not paid when due, whether or not
legal proceedings are commenced.

Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

--------------------------------------------------------------------------------



All rights and obligations hereunder shall be governed by the laws of the
Commonwealth of Massachusetts and this Note shall be deemed to be under seal.

TRANS-LUX CORPORATION

 

 

By:                                                                             

Name:

Title:

 

FAIRPLAY CORPORATION

 

 

By:                                                                             

Name:

Title:

 

-2-

--------------------------------------------------------------------------------




EXHIBIT 2

Customer Concentration Limits

NONE TO DATE

ACCOUNT NAME

CONCENTRATION %

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 




EXHIBIT 3

Compliance Certificate

            For value received, the undersigned, Trans-Lux Corporation, a
Delaware corporation, and Fairplay Corporation, an Iowa corporation
(collectively, the "Borrower"), hereby certify to Midcap Business Credit LLC 
("Lender") pursuant to the Loan and Security Agreement (All Assets) between
Borrower and Lender dated September 16, 2019, as may be amended from time to
time ("Loan Agreement"), that:

 

A.        General

 

            1.         Capitalized terms not defined herein shall have the
meanings set forth in the Loan Agreement.

 

            2.         The Borrower has complied with all the terms, covenants
and conditions to be performed or observed by the Borrower contained in the Loan
Agreement and other documents required to be executed by the Borrower in
connection with the Loan Agreement.

 

            3.         On the date hereof, there does not exist an Event of
Default or an event which would with notice or the lapse of time, or both,
constitute an Event of Default.

 

            4.         The representations and warranties contained in the Loan
Agreement and in any certificate, document or financial or other statement
furnished at any time thereunder are true, correct and complete in all material
respects with the same effect as though such representations and warranties had
been made on the date hereof, except to the extent that any such representation
and warranty relates solely to an earlier date (in which case such
representation and warranty shall be true, correct and complete on and as of
such earlier date).

 

B.        Minimum EBITDA

 

            As of the date hereof or, for such period as may be designated
below, the computations, ratios and calculations as set forth below in
accordance with Section 8(n) of the Loan Agreement are true and correct:

 

 


MINIMUM EBITDA:

EBITDA of Borrower for the _________ (___) month period ending
___________________, 20___ was $__________, computed as follows:

 

                        A.        Earnings before interest and taxes 
......................................... $__________

 

                        B.        Depreciation and amortization
................................................ $__________

 

                        C.        EBITDA (A + B)
.................................................................. $__________

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned, a duly authorized officer of Borrower, has
executed and delivered this Certificate in the name and on behalf of the
Borrower on ____________________, 20__.

 

TRANS-LUX CORPORATION

 

 

By:                                                                             

Name:

Title:

 

FAIRPLAY CORPORATION

 

 

By:                                                                             

Name:

Title:

 

-2-